 
 
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
by and between
 
 
SIEMENS ENERGY, INC.,
 
 
as (“Buyer”)
 
 
and
 
 
IES COMMERCIAL, INC.
 
 
and
 
 
IES TANGIBLE PROPERTIES, INC.,
 
 
as (“Sellers”)
 
 
Dated November 30, 2010
 
 
 
 
 
 
Table of Contents
 

                                   
I.
 
DEFINITIONS AND USAGE
   
1
     
1.1
 
Definitions
   
1
     
1.2
 
Usage
   
12
                   
II.
 
SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES
   
13
     
2.1
 
Sale and Purchase of Assets
   
13
     
2.2
 
Excluded Assets
   
13
     
2.3
 
Assumption of Liabilities
   
14
     
2.4
 
Retained Liabilities
   
14
     
2.5
 
Right to Access Job Costing Software
   
16
     
2.6
 
Consent of Third Parties
   
16
     
2.7
 
Closing
   
16
     
2.8
 
Purchase Price
   
17
     
2.9
 
Deliveries and Proceedings at Closing
   
17
     
2.10
 
Allocation of Consideration
   
18
     
2.11
 
Closing Working Capital; Purchase Price Adjustment and Payment
   
19
     
2.12
 
Customer Prepayments; Purchase Price Adjustment and Payment
   
20
                   
III.
 
REPRESENTATIONS AND WARRANTIES OF SELLER
   
21
     
3.1
 
Organization
   
21
     
3.2
 
Power and Authority
   
22
     
3.3
 
No Conflict; No Violation of Laws
   
22
     
3.4
 
Government Authorizations
   
23
     
3.5
 
Financial Statements
   
23
     
3.6
 
Condition, Title and Sufficiency of Assets
   
24
     
3.7
 
Real Property
   
24
     
3.8
 
Contracts
   
26
     
3.9
 
Litigation
   
26
     
3.10
 
Absence of Changes or Events
   
27
     
3.11
 
Compliance with Laws; Permits
   
27
     
3.12
 
Employee Benefit Plans
   
27
 

   
3.13
 
Employees
   
29
     
3.14
 
Environmental Matters
   
30
     
3.15
 
Liabilities
   
31
     
3.16
 
Taxes
   
31
     
3.17
 
Intellectual Property; Know-How
   
32
     
3.18
 
Inventory
   
33
     
3.19
 
Insurance
   
33
     
3.20
 
Accounts Receivable
   
33
     
3.21
 
Product Warranty and Liability
   
33
     
3.22
 
No Broker’s of Finder’s Fees
   
34
     
3.23
 
Customers and Suppliers
   
34
     
3.24
 
Absence of Restrictions on Business Activity
   
34
     
3.25
 
Solvency
   
34
     
3.26
 
Absence of Questionable Payments
   
35
     
3.27
 
Export Controls
   
35
     
3.28
 
Transactions with Affiliates
   
35
     
3.29
 
Agency Agreements
   
36
     
3.30
 
Completeness of Disclosure
   
36
                   
IV.
 
REPRESENTATIONS AND WARRANTIES OF BUYER
   
36
     
4.1
 
Organization
   
36
     
4.2
 
Power and Authority
   
36
     
4.3
 
No Conflict; No Violation of Laws
   
36
     
4.4
 
No Broker’s Or Finder’s Fees
   
37
                   
V.
 
COVENANTS PRIOR TO CLOSING
   
37
     
5.1
 
Conduct of Business
   
37
     
5.2
 
Access to Information
   
38
     
5.3
 
Satisfaction of Conditions Precedent
   
39
     
5.4
 
Notification of Certain Matters
   
39
     
5.5
 
Title Insurance
   
39
 

 
VI.
 
CONDITIONS PRECEDENT TO THE CLOSING
   
40
     
6.1
 
Conditions to the Obligations of Buyer
   
40
     
6.2
 
Conditions to the Obligations of Seller
   
41
                   
VII.
 
TERMINATION OF AGREEMENT
   
41
     
7.1
 
Termination Events
   
41
     
7.2
 
Effects Of Termination
   
42
                   
VIII.
 
OTHER COVENANTS AND AGREEMENTS
   
42
     
8.1
 
Offers of Employment and Employee Benefits Matters
   
42
     
8.2
 
Non-Solicitation
   
44
     
8.3
 
Non-Competition
   
44
     
8.4
 
Injunctive Relief
   
44
     
8.5
 
Use of Names and Logos
   
44
     
8.6
 
Wrong Pocket
   
45
     
8.7
 
Redirection of Email, Website and Documents
   
45
     
8.8
 
Confidential Information
   
45
     
8.9
 
Warranty Repairs
   
45
     
8.10
 
Standalone Software; Access to Data Servers
   
46
     
8.11
 
Actions of Governmental Authorities
   
46
     
8.12
 
Publicity
   
46
     
8.13
 
Tax Matters
   
46
     
8.14
 
Proration of Taxes and Other Items
   
47
     
8.15
 
Agency Agreements
   
47
     
8.16
 
Further Assurances
   
48
     
8.17
 
Physical Inventory
   
48
     
8.18
 
Permits
   
48
                   
IX.
 
INDEMNIFICATION
   
48
     
9.1
 
Survival of Representations and Warranties
   
48
     
9.2
 
Indemnification
   
49
     
9.3
 
Claim Procedure
   
50
      9.4  
Limitations on Indemnification
    52       9.5   
Indemnification Payments Treated as Purchase Price Adjustment for Tax Purposes
    53  

 
X.
 
GENERAL PROVISIONS
   
53
     
10.1
 
Expenses
   
53
     
10.2
 
Notices
   
53
     
10.3
 
Waiver
   
54
     
10.4
 
Entire Agreement and Amendments
   
54
     
10.5
 
Schedules
   
54
     
10.6
 
Assignments, Successors, and No Third Party Rights
   
54
     
10.7
 
Severability
   
54
     
10.8
 
Section Headings
   
55
     
10.9
 
Governing Law
   
55
     
10.10
 
Waiver of Jury Trial
   
55
     
10.11
 
Submission to Jurisdiction
   
55
     
10.12
 
Legal Representation of the Parties
   
56
     
10.13
 
Counterparts
   
56
 

 
List of Exhibits
 
Exhibit A
 
Form of Transitional Services Agreement
Exhibit B
 
Form of Bill of Sale, Assignment and Assumption Agreement
Exhibit C
 
Working Capital as of February 28, 2010 and as of August 31, 2010

 
 
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
This Asset Purchase Agreement (this “Agreement”) is entered into as of November
30, 2010 by and between Siemens Energy, Inc., a Delaware corporation (“Buyer”),
IES Commercial, Inc., a Delaware corporation (“Seller”), and IES Tangible
Properties, Inc., a Delaware corporation (“IES Properties”)( Seller and IES
Properties being collectively referred to as “Sellers”);
 
 
RECITALS
 
 
WHEREAS, Seller is engaged in the manufacturing and selling of fabricated metal
buildings (“e-houses”) from the Owned Real Property, and such e-houses house
electrical equipment supplied by OEMs such as switchgears, motor starters and
control systems (collectively, the “Business”); and
 
 
WHEREAS, the Business is conducted as a division of Seller; and
 
 
WHEREAS, IES Properties is a special purpose entity that owns the Owned Real
Property from which the Business is conducted and IES Properties owns no other
assets other than the Owned Real Property; and
 
 
WHEREAS, Sellers desire to sell, transfer and convey to Buyer, and Buyer wishes
to purchase from Sellers, substantially all of the assets, properties, rights
and interests related to the Business pursuant to the terms and conditions set
forth in this Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:
 
 
ARTICLE I
 
 
DEFINITIONS AND USAGE
 
 
1.1 Definitions. For purposes of this Agreement, the following terms and
variations thereof have the meanings specified or referred to in this Section
1.1:
 
 
“Acquired Assets” means all of Sellers’ right, title and interest in, under and
to the assets, properties and rights of every kind, nature and description
existing on the Closing Date and constituting, and exclusively or primarily used
in, or held for use in connection with the Business as a going concern (other
than the Excluded Assets), wherever such assets, properties and rights are
located and whether such assets, properties and rights are tangible or
intangible, and whether or not any of such assets, properties and rights have
any value for accounting purposes or are carried or reflected on or specifically
referred to in Sellers’ books or financial statements, including the following
assets, properties and rights of the Business, to the extent exclusively or
primarily used, or held for use, in the Business:
 
 
1
 
 
(a) all machinery, equipment, manufacturing tooling, motor vehicles (including
without limitation trucks, tractors and trailers), goods, furnishings,
furniture, fixtures, office equipment, servers, computers, telephone system,
routers, switches and similar hardware, office supplies, production and other
supplies and spare and repair parts, tools and other tangible personal property,
including any such property in transit (the “Equipment and Other Tangible
Personal Property”). A true and complete list of all Equipment and Other
Tangible Personal Property as of the date hereof, all of which is owned by
Seller, is set forth on Schedule 1.1(a);
 
 
(b) all inventory, including finished goods and consigned goods,
work-in-process, supplies, storehouse stocks, raw materials, scrap, containers,
and spare parts (“Inventory”) but specifically excluding any obsolete items. A
true and complete list of all Inventory as of September 23, 2010, showing the
book value of all items included therein is set forth on Schedule 1.1(b);
 
 
(c) all Intellectual Property, including packaged software licenses, full rights
and title to owned-developed applications, used in or by the Business, all
goodwill with respect thereto, all rights and remedies against infringements
thereof, and rights of priority with and to protection of interests therein
under the laws of all jurisdictions, and all tangible embodiments thereof,
including all such property more particularly described on Schedule 1.1(c)
hereto, including all rights to the names “Tesla,” “Tesla Power and Automation,”
“Tesla Power Properties,” and any derivations of the same, but specifically
excluding the Excluded Software and the Excluded Marks (collectively, “Business
IP”);
 
 
(d) (i) all contracts, agreements, purchase orders and instruments relating to
the sale by the Business of any assets, services, properties, materials or
products, including all customer contracts, and operating contracts, but
specifically excluding Excluded Contracts (collectively, the “Customer
Contracts”); (ii) all orders, contracts, supply agreements and other agreements
relating to the purchase by the Business of any assets, services (including
those pertinent to the maintenance of the Real Property including but not
limited to snow removal, landscaping and roof maintenance), properties,
materials, or products but specifically excluding Excluded Contracts
(collectively, the “Vendor Contracts”), and (iii) all contracts, agreements and
instruments related to the leasing of office equipment and other personal
property used by the Business, except as set forth on Schedule 2.2(d)
(“Financing Leases”);
 
 
(e) the accounts receivable of the Business which remain outstanding and unpaid
as of the Closing Date;
 
 
(f) any customer prepayments as of the Closing Date (“Customer Prepayments”)
(the customer prepayments as of August 31, 2010 are listed on Schedule 1.1(f));
 
 
(g) any prepaid expenses, deferred charges, advanced payments to vendors,
security deposits and prepaid items related to the Business, excluding, however,
(i) any prepaid deposits made toward Sellers’ liability for Taxes, (ii) any
refunds due to Sellers from any payment of Taxes; (iii) any insurance premium
refunds due to Sellers and (iv) any prepaid expenses, deferred charges, advanced
payments to vendors, security deposits and prepaid items related to Excluded
Assets or Retained Liabilities;
 
 
2
 
 
(h) all approvals, permits, authorizations (including environmental Permits),
licenses, orders, registrations, certificates, variances, and other similar
permits or rights obtained from any Governmental Authority and all pending
applications therefore, to the extent that such permits or rights are assignable
are as set forth on Schedule 1.1(h) (“Permits”);
 
 
(i) with respect to the Business, all books, records, ledgers, files, papers and
documents (or portion thereof), whether in hard copy or electronic format,
including, without limitation, engineering information, drawings,
specifications, instruction materials, new product development materials,
creative materials, advertising and promotional materials, studies, reports,
manuals and data, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, distribution materials,
purchasing materials, manufacturing and quality control records and procedures,
research and development files, historical financial (G/L) reports (e.g. cost
center historical reports), fixed asset reports, historical job summary reports
for the last 2 years including job cost analysis, and employment and personnel
records of the Employees hired by Buyer;
 
 
(j) all rights or choses in action arising out of occurrences before or after
the Closing Date, including third party warranties and guarantees and other
similar contractual rights as to third parties held by or in favor of Seller
with respect to any of the Acquired Assets;
 
 
(k) the Owned Real Property, and all existing, pending or potential benefits of
all abatements, credits, and reimbursements in connection with the Owned Real
Property together with reasonable cooperation of Sellers post-Closing to assist
Buyer in realizing such benefits; and
 
 
(l) all rights to insurance and condemnation proceeds relating to the damage,
destruction or impairment of assets, properties or other rights described in
this Section 1.1(a)-(k), which such damage, destruction or impairment occurs on
or prior to the Closing, and all such rights to the extent that such rights
relate to Damages indemnifiable pursuant to Section 9.2
 
 
“Affiliate” means with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. As used in the definition of
Affiliate, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the ability to elect the members of the board of directors or other
governing body of such Person, and the terms “controlled” and “controlling” have
meanings correlative thereto.
 
 
“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code.
 
 
“Agency Agreements” has the meaning set forth in Section 3.29.
 
 
“Agreement” has the meaning set forth in the Preamble.
 
 
“Allocation Arbiter” has the meaning set forth in Section 2.10.
 
 
3
 
 
“Arbitrator” has the meaning set forth in Section 9.3(c)(ii).
 
 
“Asset Acquisition Statement” has the meaning set forth in Section 2.10.
 
 
“Assumed Liabilities” has the meaning set forth in Section 2.3.
 
 
“Business” has the meaning set forth in the Recitals.
 
 
“Buyer” has the meaning set forth in the Preamble.
 
 
“Buyer Indemnifiable Claims” has the meaning set forth in Section 9.2(b).
 
 
“Buyer Indemnified Party” has the meaning set forth in Section 9.2(a).
 
 
“Cash Consideration” has the meaning set forth in Section 2.8(a).
 
 
“Claimed Amount” has the meaning set forth in Section 9.3(a).
 
 
“Claim Notice” has the meaning set forth in Section 9.3(a).
 
 
“Closing” has the meaning set forth in Section 2.7.
 
 
“Closing Date” has the meaning set forth in Section 2.7.
 
 
“Closing Statement” has the meaning set forth in Section 2.11(b).
 
 
“Closing Statement Objection” has the meaning set forth in Section 2.11(c).
 
 
“Closing Working Capital” means the working capital of the Business as of the
Closing Date.
 
 
“Code” means the Internal Revenue Code of 1986, as amended. All citations to the
Code, or the Treasury Regulations promulgated thereunder, shall include all
amendments thereto and any substitute and successor provisions. All section
references to the Code (or Treasury Regulations) shall include all similar
provisions under the applicable local, state, federal or foreign tax law.
 
 
“Confidential Information” means (a) all information concerning a party hereto
and/or its Affiliates furnished to the other party hereto or any Representative
of such receiving party or any of its Affiliates in writing, orally or
electronically by such disclosing party or any Representative of such disclosing
party or any of its Affiliates in connection with this Agreement or the
transactions contemplated herein, whether before or after the date hereof,
including any such information (i) concerning the business, financial condition,
operations, products, services, assets and/or liabilities of such disclosing
party and/or its Affiliates, (ii) which relates to technologies, intellectual
property or capital, models, concepts, or ideas of such disclosing party and/or
its Affiliates, or (iii) of third parties that such disclosing party and/or its
Affiliates is required under applicable law or contracts to keep confidential or
(iv) that has been clearly identified; and (b) terms and conditions of this
Agreement and any other agreement entered into
 
 
4
 
 
pursuant hereto, the fact that the parties hereto have entered into this
Agreement, and that this Agreement exists; provided, however, the term
“Confidential Information” shall not include information that: (i) is already
known or in the possession of such receiving party at the time of disclosure, as
evidenced by such receiving party’s written documentation; (ii) becomes
subsequently available to such receiving party on a non-confidential basis from
a source not known or reasonably suspected by such receiving party to be bound
by a confidentiality agreement or secrecy obligation owed to such disclosing
party; (iii) is or becomes generally available to the public other than as a
result of a breach by such receiving party or any Representative of such
receiving party or any of its Affiliates; or (iv) is independently developed by
such receiving party without use, directly or indirectly, of Confidential
Information of such disclosing party, as evidenced by such receiving party’s
written documentation; provided further, however, if only a portion of the
Confidential Information falls under one of the foregoing exceptions, then only
that portion shall not be deemed Confidential Information.
 
 
“Confidentiality Agreement” means that certain nondisclosure and confidentiality
agreement dated as of April 1, 2010 by and between Buyer and Seller.
 
 
“Contemplated Transactions” has the meaning set forth in Section 2.7.
 
 
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Liability of any person (a “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase or satisfy any Liability or to purchase any property constituting
direct or indirect security therefore, (ii) to advance or supply funds for the
purchase or payment of any Liability, (iii) to advance or supply funds to
maintain working capital or equity capital of the primary obligor of such
Liability or otherwise to maintain the net worth or solvency of the primary
obligor, or (iv) to otherwise assure or hold harmless a primary obligor against
any Liability in respect thereof.
 
 
“Contracts” has the meaning set forth in Section 3.8.
 
 
“Controlled Business IP” means all Owned IP and all Joint Owned IP included in
the Business IP.
 
 
“Controlled Group Liability” means any and all Liabilities under (i) Title IV of
ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code, (iv)
the continuation coverage requirements of Section 601 et. seq. of ERISA and
Section 4980B of the Code and the portability and nondiscrimination requirements
of Section 701 et. seq. of ERISA and Section 9801 et. seq. of the Code, and (v)
corresponding or similar provisions of local, state or foreign laws or
regulations, in each case, other than pursuant to a Plan.
 
 
“Controlling Party” has the meaning set forth in Section 9.3(d)(ii).
 
 
“Core Representations” has the meaning set forth in Section 9.1(a)(i).
 
 
“Customer Prepayments Review Period” has the meaning set forth in Section
2.12(b).
 
 
5
 
 
“Customer Prepayments Statement” has the meaning set forth in Section 2.12(a).
 
 
“Customer Prepayments Statement Objection” has the meaning set forth in Section
2.12(b).
 
 
“Damages” has the meaning set forth in Section 9.2(a).
 
 
“Debt” means, as to any Person, without duplication, (i) all indebtedness
(including principal, interests, fees, charges and penalties) of such Person for
borrowed money (including without limitation indebtedness for borrowed money
owed to Affiliates of such Person) or for the deferred purchase price of
property or services, (ii) all unpaid drawings under all letters of credit
issued for the account of such Person, (iii) the aggregate amount required to be
capitalized under leases in which such Person is the lessee, (iv) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted (i.e., take-or-pay and similar
obligations), (v) all Contingent Obligations of such Person, and (vi) all of the
aforementioned secured by any Lien on any property owned by such Person, whether
or not such Debt has been assumed by such Person.
 
 
“Deficiency Threshold” has the meaning set forth in Section 2.11(e).
 
 
“Disclosure Schedules” has the meaning set forth in Article III.
 
 
“Employees” has the meaning set forth in Section 3.13(a).
 
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, code, order, injunction, decree or ruling relating to or that
regulates or controls: (i) the environment (including, without limitation, air,
surface water, ground water, soil, sediment land surface or subsurface strata);
(ii) the release of Hazardous Materials; or (iii) worker or public health and
safety, including, without limitation the federal Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.,
as amended; the federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq., as amended; the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., as amended; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as amended; the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended; the
Clean Water Act, 33 U.S.C. § 1251 et seq., as amended; the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq., as amended; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. § 11001 et seq., as amended; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., as amended;
the National Environmental Policy Act, 42 U.S.C. § 4321 et seq., as amended.
 
 
“Environmental Licenses” has the meaning set forth in Section 3.14(e).
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
 
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is or was at the relevant time a member of
a group described in Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the
 
 
6
 
 
first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.
 
 
“Excluded Assets” means the assets, properties, contracts and rights of Sellers
set forth in Section 2.2.
 
 
“Excluded Contracts” has the meaning set forth in Section 2.2(d).
 
 
“Excluded Marks” has the meaning set forth in Section 2.2(b).
 
 
“Excluded Software” has the meaning set forth in Section 2.2(i).
 
 
“Export Approvals” has the meaning set forth in Section 3.27.
 
 
“401(k) Rollover” has the meaning set forth in Section 8.1(f).
 
 
“Financial Statements” has the meaning set forth in Section 3.5(a)(ii).
 
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time, consistently applied.
 
 
“Governing Documents” means, with respect to any Person, the certificate of
incorporation, bylaws and similar governing documents of such Person.
 
 
“Governmental Authority” means any federal, state, local, or other government,
or any court, governmental division or department, administrative agency or
commission or other governmental or quasi-governmental authority or
instrumentality of any nature, domestic or foreign.
 
 
“Governmental Authorization” means any permit, certificate, license, consent,
franchise, privilege, approval, registration, qualification or authorization
which may be granted or issued by a Governmental Authority.
 
 
“Hazardous Materials” means any lead, asbestos, asbestos containing products,
polychlorinated byphenyls, oil, petroleum, or petroleum products; any dangerous,
hazardous, toxic, or radioactive materials, substances or wastes defined in or
regulated under any Environmental Laws including, without limitation, the
condition of groundwater, surface water, soil, sediment or air which contains or
includes any of the preceding, or a spill, leak, emission, discharge, release or
disposal of any of the foregoing.
 
 
“Historical Working Capital” has the meaning set forth in Section 2.11(a).
 
 
“Holdback Amount” means the amount of cash equal to USD$500,000 (Five Hundred
Thousand Dollars) to be withheld from the Cash Consideration by Buyer at Closing
until such time as the parties have reached a final determination with respect
to the Net Working Capital Adjustment and Customer Prepayments in accordance
with Section 2.11 and Section 2.12 hereof.
 
 
“IES Properties” has the meaning set forth in the Preamble.
 
 
7
 
 
“Improvements” has the meaning set forth in Section 3.7(f).
 
 
“Income Tax” or, collectively “Income Taxes” means any and all federal, state or
local taxes that are imposed on or measured by net income or franchise taxes
imposed in lieu thereof.
 
 
“Indemnifiable Claims” has the meaning set forth in Section 9.2(d).
 
 
“Indemnification Period” has the meaning set forth in Section 9.1(a).
 
 
“Indemnified Party” has the meaning set forth in Section 9.2(d).
 
 
“Indemnifying Party” has the meaning set forth in Section 9.3(a).
 
 
“Indemnity Cap” has the meaning set forth in Section 9.4(b).
 
 
“Independent Accounting Firm” has the meaning set forth in Section 2.11(c).
 
 
“Insurance Organizations” has the meaning set forth in Section 3.7(c).
 
 
“Intellectual Property” or “IP” means all things authored, discovered,
developed, made, perfected, improved, designed, engineered, acquired, produced,
conceived or first reduced to practice, as well as symbols or connotations of or
sources of origin in the stream of commerce, including (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, (b) all patents, patent applications, and invention/patent
disclosures, together with all reissuances, continuations, divisions,
continuations-in-part, revisions, extensions, and reexaminations thereof, (c)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (d) all
copyrights, and all applications, registrations, extensions, and renewals in
connection therewith, (e) all mask works and all applications, registrations,
extensions, and renewals in connection therewith, (f) all Know-How, Confidential
Information, trade secrets and confidential business information (whether or not
it falls within the definition of Confidential Information herein, including
ideas, research and development, development work in progress, know-how,
formulas, processes, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (g) all computer software (including data and related
documentation and object and source codes and anything that is necessary to use
the software), other than Excluded Software, (h) all rights in databases and
data collections (including knowledge, customer list and customer databases, (i)
all rights to Uniform Resource Locators, Web site addresses and domain names,
(j) all copies of the foregoing, whether in electronic, magnetic or in any other
medium format or hard copy, and tangible embodiments thereof (in whatever form
or medium), (k) all other proprietary rights, and (l) any similar, corresponding
or equivalent rights to any of the foregoing anywhere, and (m) all rights of
action arising therefrom, all claims by reason of past or present or future
infringement thereof, and the right to sue and obtain damages or remedies for
such infringement.
 
 
8
 
 
“IRS” has the meaning set forth in Section 3.13(a)(iii).
 
 
“Job Costing Software” has the meaning set forth in Section 2.2(i).
 
 
“Joint Owned IP” means Intellectual Property to which Seller has the joint legal
or beneficial title.
 
 
“Know-How” means all information actually used or contemplated to be used in
connection with the Business as of the Closing Date, whether or not constituting
intellectual property or Confidential Information or trade secrets, including by
way of non-limiting example ideas, research and development, development work in
progress, formulas, processes, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals.
 
 
“Knowledge of Seller” or “Knowledge of IES Properties,” as the case may be,
means that an individual shall be deemed to have “Knowledge” of a particular
fact or other matter if:
 
 
(a) such individual is actually aware of such fact or other matter;
 
 
(b) a prudent individual could reasonably be expected to discover or otherwise
become aware of such fact or other matter in the course of his or her duties in
the Ordinary Course of Business.
 
 
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving as a director,
officer, executor of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.
 
 
“Legal Proceeding” means any action, suit, litigation, arbitration proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving any court or
other Governmental Authority or any arbitrator or arbitration panel.
 
 
“Liability” means any Debt, obligation, duty or liability of any nature,
including any interest, penalties, legal and other professional fees, costs and
expenses, whether deriving from common law, statute or otherwise, whether actual
or contingent, indirect, conditional, implied, vicarious, derivative, or
incurred jointly, severally or through secondary liability.
 
 
“Lien” means any security interests, liens, pledges, escrows, options, rights of
first refusal, mortgages, charges, indentures, deed of trust, right of way,
restrictions on the use of real property, security agreements, easements,
encroachments, or similar encumbrances, restrictions or limitations on the use
of real or personal property, whether written or oral and whether or not
relating in any way to credit or the borrowing of money.
 
 
“Material Adverse Effect” or “Material Adverse Change” means any effect or
change either individually or in the aggregate that would be materially adverse
to the Business, the Acquired Assets, condition (financial or otherwise),
results, or operations of the Business or to the ability of Seller to perform
its obligations under this Agreement and consummate timely the
 
 
9
 
 
Contemplated Transactions; provided, however, that none of the following shall
be deemed to constitute, and none of the following shall be taken into account
in determining whether there has been, a Material Adverse Effect or Material
Adverse Change: any adverse change, event, development, or effect arising from
or relating to (1) general business or economic conditions, (2) natural
disasters, acts of war, sabotage, terrorism, hostilities, military action or any
escalation or worsening thereof, (3) changes in financial, banking, or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (4) changes in laws, GAAP or other
binding rules, regulations, or other binding directives, or any interpretation
thereof, issued by any Governmental Authority, or (5) the taking of any action
contemplated by this Agreement and the other agreements contemplated hereby.
 
 
“Multiemployer Plan” has the meaning set forth in Section 3.12(e).
 
 
“Net Working Capital Adjustment” has the meaning set forth in Section 2.11(g).
 
 
“Non-controlling Party” has the meaning set forth in Section 9.3(d)(ii).
 
 
“Objection Notice” has the meaning set forth in Section 9.3(b)(ii).
 
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
 
“Owned IP” means Intellectual Property in which Seller has legal and/or
beneficial title, with the sole and exclusive right to use or license others to
use same.
 
 
“Owned Real Property” has the meaning set forth in Section 3.7(a).
 
 
“Permitted Liens” means, as applicable: (a) Liens for Taxes not yet due and
payable as of the Closing Date; and (b) easements, covenants and similar matters
of record affecting title and reflected on the Survey or the Title Insurance.
 
 
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Authority.
 
 
“Physical Inventory” has the meaning set forth in Section 8.17.
 
 
“Plan” means all written and material unwritten employee benefit plans (within
the meaning of Section 3(3) of ERISA), programs, policies, practices, contracts,
agreements and other arrangements providing benefits or compensation, including,
but not limited to, bonus, equity compensation, stock options, restricted stock
awards, stock purchase agreements, long or short term incentives, severance,
change in control benefits, retention, fringe benefits and deferred
compensation, retiree health, disability and life insurance coverage, and
supplemental retirement to any current or former employee, consultant or
director, or beneficiary or dependent thereof, and whether covering one or more
persons, sponsored or maintained by Seller or an ERISA Affiliate or to which
Seller or an ERISA Affiliate contributes or is obligated to
 
 
10
 
 
contribute and under which any current or former employee of the Business, is
entitled to any compensation or benefits (whether or not contingent) as a result
of service to Seller or any ERISA Affiliate, including, but not limited to, all
“employee welfare benefit plans” within the meaning of Section 3(1) of ERISA and
all “employee pension benefit plans” within the meaning of Section 3(2) of
ERISA.
 
 
“Purchase Price” has the meaning set forth in Section 2.8(a).
 
 
“Real Property Laws” has the meaning set forth in Section 3.7(b).
 
 
“Real Property Permits” has the meaning set forth in Section 3.7(c).
 
 
“Receivables” has the meaning set forth in Section 3.20.
 
 
“Reference Balance Sheet” has the meaning set forth in Section 3.5(a)(ii).
 
 
“Representative” of a Person means any of the directors, officers, employees,
advisors, agents, stockholders, consultants, lawyers, accountants, investment
bankers, financial advisors or other representatives of such person.
 
 
“Response” has the meaning set forth in Section 9.3(b).
 
 
“Retained Liability” has the meaning set forth in Section 2.4.
 
 
“Review Period” has the meaning set forth in Section 2.11(c).
 
 
“Seller” has the meaning set forth in the Preamble.
 
 
“Seller’s 401(k) Plan” has the meaning set forth in Section 8.1(f).
 
 
“Seller Indemnifiable Claims” has the meaning set forth in Section 9.2(b)(iv).
 
 
“Seller Indemnified Party” has the meaning set forth in Section 9.2(b).
 
 
“Sellers” has the meaning set forth in the Preamble.
 
 
“Service Credit” has the meaning set forth in Section 8.1(e).
 
 
“Straddle Period” means any Tax Return with respect to a period beginning before
the Closing Date and ending after the Closing Date.
 
 
“Surplus Threshold” has the meaning set forth in Section 2.8(e).
 
 
“Survey” means the preliminary survey of the Owned Real Property prepared by
U.S. Surveyor and certified on August 20, 2010.
 
 
“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all federal, state,
local, foreign and other
 
 
11
 
 
income, franchise, profits, gross receipts, capital gains, capital stock,
employment, disability, transfer, real and personal property, sales, use,
registration, customs duties, alternative or add on minimum, value-added,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, social security, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest, whether disputed or not, and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or Affiliated Group or of a contractual obligation to
indemnify any person or other entity.
 
 
“Tax Return” means any return, statement, form, declaration, report, disclosure,
estimate, claim for refund, or information return or statement relating to
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.
 
 
“Tenant” means any Person who occupies any portion of the Owned Real Estate
other than in connection with, or as part of the Business, as disclosed in
Schedule 3.7(h)
 
 
“Tenant Lease” means any oral or written arrangement pursuant to which any
Tenant occupies any portion of the Owned Real Estate.
 
 
“Third Party IP” means Intellectual Property that is licensed to Seller by a
third party.
 
 
“Threshold Amount” has the meaning set forth in Section 9.4(a).
 
 
“Title Insurance” has the meaning set forth in Section 5.5.
 
 
“Transaction Agreements” means, collectively, this Agreement and the
Transitional Services Agreement.
 
 
“Transaction Taxes” has the meaning set forth in Section 8.13(f).
 
 
“Transferred Employees” has the meaning set forth in Section 8.1.
 
 
“Transition Services Agreement” or “TSA” means the Transitional Services
Agreement to be entered into by Seller and Buyer at Closing, substantially in
the form of Exhibit A.
 
 
“WARN Act” has the meaning set forth in Section 3.13(d).
 
 
“Working Capital Deficiency” has the meaning set forth in Section 2.11(d).
 
 
“Working Capital Surplus” has the meaning set forth in Section 2.11(e).
 
 
1.2 Usage.
 
 
(a) Interpretation. In this Agreement unless a clear contrary intention appears:
 
 
12
 
 
(i) the singular number includes the plural number and vice versa;
 
 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
 
(iii) reference to any gender includes each other gender;
 
 
(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
 
(v) “hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;
 
 
(vi) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
 
 
(vii) “or” is used in the inclusive sense of “and/or”;
 
 
(viii) relative to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and
 
 
(ix) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto.
 
 
ARTICLE II
 
 
SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES
 
 
2.1 Sale and Purchase of Assets. Subject to the terms and conditions of this
Agreement, at the Closing, Sellers shall sell, assign, transfer, deliver and
convey to Buyer the Acquired Assets, free and clear of all Liens (other than
Permitted Liens) of every kind, nature and description for the Purchase Price
specified below in Section 2.8.
 
 
2.2 Excluded Assets. The parties agree that the following assets are excluded
from the Acquired Assets being sold and conveyed to Buyer hereunder, even if
they relate to the Business or are otherwise used in connection with the
Business:
 
 
(a) all of Sellers’ cash and cash equivalents on hand and in banks and similar
institutions, deposits (other than Customer Prepayments) and funds held in
escrow not related to the Business;
 
 
(b) any rights to the names “Integrated Electrical Services, Inc.,” “IES,” “IES
Commercial,” “IES Industrial,” “IES Tangible Properties,” and derivations of the
same (the “Excluded Marks”);
 
 
13
 
 
(c) the business records of Sellers relating to pre-Closing accounting, legal,
and personnel matters of the Business that Sellers are required by law to retain
in their possession (but Sellers shall provide copies thereof to Buyer);
 
 
(d) (i) all performed Contracts, including all fulfilled purchase orders, (ii)
all Agency Agreements described on Schedule 3.29, and (iii) all leases for
personal property with respect to which assignment is prohibited and for which
consent to assignment cannot be obtained and that are listed on Schedule 2.2 (d)
(collectively, the “Excluded Contracts”);
 
 
(e) All of Sellers’ bank, brokerage, and similar accounts and all lockboxes in
the name of Sellers;
 
 
(f) All rights in connection with and assets of the Plans;
 
 
(g) All insurance policies and all of Sellers’ insurance benefits relating to
pre-Closing periods, except to the extent that such insurance benefits pertain
to assets related to the Business with respect to which there was a casualty
loss and that have not been replaced, repaired or restored prior to the Closing;
 
 
(h) all approvals, permits, authorizations (including environmental Permits),
licenses, orders, registrations, certificates, variances, and other similar
permits or rights obtained from any Governmental Authority and all pending
applications therefore, to the extent that such permits or rights are not
assignable and listed on Schedule 2.2(h);
 
 
(i) the Spectrum Construction Software described on Schedule 2.2(i) (the “Job
Costing Software”), and all other software described on Schedule 2.2(i)
(collectively, the “Excluded Software);
 
 
(j) all Tax refunds to the extent that such Tax refunds pertain to periods
ending prior to the Closing Date; and
 
 
(k) all of Sellers’ rights under the Transaction Agreements.
 
 
2.3 Assumption of Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing hereunder, Buyer shall assume and agree to pay,
discharge or perform, as appropriate, the following specific liabilities and
obligations of Seller with respect to the Business (the “Assumed Liabilities”):
 
 
(a) liabilities and obligations of Seller under or in respect of the Contracts,
except for those liabilities and obligations arising (i) out of any breach or
default by Seller or its Affiliates of any provision of any Contract or (ii)
from Sellers or its Affiliates’ failure to perform any Contract in accordance
with its terms prior to Closing.
 
 
(b) Accounts and trade payables arising in the Ordinary Course of Business which
remain outstanding on the Closing Date, other than intercompany account and
trade payables.
 
 
2.4 Retained Liabilities.
 
 
14
 
 
(a) Buyer shall not assume any liabilities, commitments or obligations
(contingent or absolute and whether or not determinable as of the Closing) of
Seller or IES Properties, except for the Assumed Liabilities as specifically and
expressly provided for in Section 2.3, whether such liabilities or obligations
relate to payment, performance or otherwise. All liabilities, commitments or
obligations not expressly transferred to Buyer hereunder as Assumed Liabilities
are being retained by Seller or IES Properties, as the case may be (the
“Retained Liabilities”), which shall remain liable therefore unconditionally.
Seller and IES Properties hereby irrevocably and unconditionally waive and
release Buyer from all Retained Liabilities, including any such liabilities
created by statute or common law.
 
 
(b) Without limitation to the foregoing, all of the following shall be
considered Retained Liabilities and not Assumed Liabilities (except as specified
below) for the purposes of this Agreement:
 
 
(i) Any product liability or similar claim for injury to person or property,
regardless of when made or asserted, which arises out of or is based upon any
express or implied representation, warranty, agreement or guarantee made by
Seller or IES Properties, or alleged to have been made by Seller or IES
Properties, or that is imposed or asserted to be imposed by operation of law, in
connection with any service performed or product manufactured, sold or leased by
or on behalf of Seller or IES Properties, including without limitation any claim
relating to any product delivered in connection with the performance of such
service and any claim seeking recovery for consequential damages, lost revenue
or income; provided, however, that warranty claims with respect to e-houses are
addressed in Section 2.4(b)(viii);
 
 
(ii) Any Debt of Seller or IES Properties, their respective Affiliates or the
Business other than Debt under Financing Leases included in the Contracts;
 
 
(iii) Any intercompany account and trade payables;
 
 
(iv) Any Tax payable (A) with respect to the Business or the Acquired Assets for
any period ending on or prior to the Closing Date by Seller or IES Properties or
any member of any Affiliated Group of which Seller or IES Properties is a member
or (B) with respect to any business, assets, properties, or operations of Seller
or IES Properties or any Affiliate of Seller or IES Properties, other than the
Business and the Acquired Assets for any taxable period;
 
 
(v) Any liability or obligation under or in connection with the Excluded Assets
other than as expressly set forth in Section 5.6 in respect of certain
commissions to be paid by Buyer to Seller;
 
 
(vi) Any liability or obligation with respect to compensation or employee
benefits or any employment related matter of any nature owed to any employees,
agents or independent contractors of Seller or IES Properties, whether or not
employed by Buyer after the Closing, that either (A) arises out of or relates to
the employment or service provider relationship between Seller or IES Properties
and any such individuals, or (B) arises out of or relates to events or
conditions occurring on or before the Closing Date;
 
 
15
 
 
(vii) Any liability or obligation of Seller or IES Properties arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby and fees and expenses of
counsel, accountants, brokers, finders and other experts;
 
 
(viii) Any liability or obligation of Seller or IES Properties arising from
warranties, guaranties and/or indemnities with respect to products manufactured
and delivered or in transit to the customer or services performed by the
Business prior to the Closing Date; and
 
 
(ix) Any liability or obligation of Seller or IES Properties arising out of this
Agreement or the other Transaction Agreements; and
 
 
(x) Any other liability of Seller or IES Properties or their respective
Affiliates whatsoever including any liability arising out of or relating to the
ownership or operation of the Acquired Assets and the Business on or prior to
the Closing Date (including any predecessor operations), including any claims,
obligations or litigation arising out of or relating to events or conditions
occurring on or before the Closing Date, except for the Assumed Liabilities as
specifically and expressly set forth herein.
 
 
2.5 Right to Access Job Costing Software. Seller shall provide Buyer with access
to the Job Costing Software after the Closing through the Transition Services
Agreement.
 
 
2.6 Consent of Third Parties. On the Closing Date, Seller shall assign to Buyer,
and Buyer shall assume, the Contracts and the Permits which are to be
transferred to Buyer as provided in this Agreement by means of an Assignment and
Assumption Agreement. To the extent that the assignment of all or any portion of
any Contract or Permit shall require the consent of the other party thereto or
any other third party, this Agreement shall not constitute an agreement to
assign any such Contract or Permit included in the Acquired Assets if an
attempted assignment without any such consent would constitute a breach or
violation thereof. In order, however, to provide Buyer the full realization and
value of every Contract and Permit of the character described in the immediately
preceding sentence, Seller agrees that on and after the Closing, Seller will, at
the request and under the direction of Buyer, in the name of Seller or otherwise
as Buyer shall specify, take all reasonable actions (including without
limitation the appointment of Buyer as attorney-in-fact for Seller to proceed at
Buyer’s sole cost and expense) and do or cause to be done all such things to the
extent both necessary and proper, (a) to preserve the rights of Seller under
such Contracts and Permits for the benefit of Buyer and (b) to facilitate
receipt of the consideration to be received by Seller in and under every such
Contract and Permit, which consideration shall be held for the benefit of, and
shall be delivered to, Buyer. Nothing in this Section 2.6 shall in any way
diminish Seller’s obligations under Section 5.5 hereof or to take all such other
actions prior to or at Closing as are necessary to enable Sellers to convey or
assign good and marketable title free and clear of Liens (other than Permitted
Liens) to all the Acquired Assets to Buyer.
 
 
2.7 Closing. Subject to the terms and conditions of this Agreement, the closing
(the “Closing”) of the sale and purchase of the Acquired Assets and the
assignment and assumption of the Assumed Liabilities (the “Contemplated
Transactions”) shall take place on the third business day after satisfaction (or
waiver) of the condition to closing set forth in Article
 
 
16
 
 
VI at the offices of Seller in Houston, Texas, or on such other date and at such
other time or place as may be mutually agreed upon by the parties hereto (the
“Closing Date”). The effective time of Closing shall be 11:59 p.m. on the
Closing Date.
 
 
2.8 Purchase Price.
 
 
(a) Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Buyer for the purchase of the Acquired
Assets (the “Purchase Price”) shall be (i) $10,690,000 (Ten Million Six Hundred
Ninety Thousand Dollars) in cash (the “Cash Consideration”) and (ii) the
assumption by Buyer of the Assumed Liabilities. The Cash Consideration minus the
Holdback shall be paid on the Closing Date, in cash, by wire transfer of
immediately available funds, in the amounts and to the accounts designated by
Sellers in writing at least two business days prior to the Closing Date and as
set forth on Schedule 2.8(a). The parties have agreed that the Cash
Consideration reflects a reduction in the amount of $60,000 with respect to the
press brake.
 
 
(b) Holdback Amount. Within five (5) days after the parties have reached a final
determination of the Net Working Capital Adjustment and Customer Prepayments
pursuant to Section 2.11 and Section 2.12 hereof, Buyer shall pay to Seller the
Holdback or any portion thereof, if any, by wire transfer of immediately
available funds, to an account designated by Seller.
 
 
2.9 Deliveries and Proceedings at Closing. Subject to the terms and conditions
of this Agreement, at the Closing:
 
 
(a) Deliveries by Sellers to Buyer. Sellers will deliver or cause to be
delivered to Buyer:
 
 
(i) a counterpart of this Agreement, duly executed by Seller and IES Properties;
 
 
(ii) a bill of sale, assignment and assumption agreement duly executed by
Seller, substantially in the form of Exhibit B hereto;
 
 
(iii) a counterpart of the Transition Services Agreement, duly executed by
Seller, substantially in the form of Exhibit A hereto;
 
 
(iv) title certificate to each motor vehicle included in the Acquired Assets,
duly executed by Seller (together with any other transfer forms necessary to
transfer title to such vehicles);
 
 
(v) warranty deed(s) for the Owned Real Property executed by IES Properties in
form reasonably satisfactory to Buyer and suitable for recordation in Texas;
 
 
17
 
 
(vi) evidence reasonably satisfactory to Buyer and its counsel of the removal of
the items noted in Schedule C, Section 4 of the Commitment for Title Insurance
issued by Old Republic Title Company of Houston on July 30, 2010 (File No.
10003445);
 
 
(vii) a list of the Inventory as of the Closing Date, showing the book value of
all items included therein;
 
 
(viii) evidence reasonably satisfactory to Buyer that the approvals and consents
listed on Schedule 3.8(b) have been obtained;
 
 
(ix) a list of the Equipment and Other Tangible Personal Property as of the
Closing Date, showing the book value of all items included therein;
 
 
(x) certificates duly executed by executive officer of Sellers as to (a) the
accuracy of Sellers’ representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 6.1(a) and (b)
Sellers’ compliance with and performance of their respective covenants,
agreements and obligations to be performed or complied with at or before the
Closing in accordance with Section 6.1(b);
 
 
(xi) certificates of good standing for Seller from the Secretaries of State of
Delaware and Texas and for IES Properties from the Secretary of State of Texas;
 
 
(xii) an affidavit stating under penalty of perjury that IES Properties is not a
foreign person and setting forth IES Properties’ United States taxpayer
identification number, pursuant to Section 1445(b)(2) of the Code and Section
1445-2(b) of the Treasury Regulations; and
 
 
(xiii) All such other instruments of conveyance as shall, in the reasonable
opinion of Buyer and its counsel, be necessary to vest in Buyer good, valid and
marketable title to the Acquired Assets in accordance with Section 2.1 hereof.
 
 
(b) Deliveries by Buyer to Sellers. Buyer will deliver or cause to be delivered
to Sellers:
 
 
(i) the Cash Consideration, by wire transfer of immediately available funds in
the amounts and to the accounts designated in writing by Sellers to Buyer at
least two business days prior to the Closing and as set forth on Schedule
2.8(a);
 
 
(ii) a counterpart of each of the Transaction Agreements, duly executed by
Buyer;
 
 
(iii) a counterpart of the assignment and assumption agreement, duly executed by
Buyer; and
 
 
(iv) a certificate duly executed by an executive officer of Buyer as to (a) the
accuracy of Buyer’s representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 6.2(a) and (b)
Buyer’s compliance with and
 
 
18
 
 
performance of its covenants, agreements and obligations to be performed or
complied with at or before the Closing in accordance with Section 6.2(b).
 
 
2.10 Allocation of Consideration.
 
 
(a) Within 60 days after final determination of the Closing Statement, Buyer
will provide Sellers with a draft of IRS Form 8594 and any required exhibits
thereto (the “Asset Acquisition Statement”) with Buyer’s proposed allocation of
the consideration paid among the Acquired Assets in accordance with section 1060
of the Code. For purposes of this Section 2.10, the consideration paid shall be
equal to the Purchase Price plus that portion of the Assumed Liabilities that
are considered assumed liabilities for federal income tax purposes. Within 30
days after receiving such Asset Acquisition Statement, Sellers will propose to
Buyer any changes to such Asset Acquisition Statement (and in the event no such
changes are proposed in writing to Buyer within such time, Sellers will be
deemed to have agreed to, and accepted, the Asset Acquisition Statement). Buyer
and Sellers will endeavor in good faith to resolve any differences with respect
to the Asset Acquisition Statement within 30 days after Buyer’s receipt of
written notice of objection from Sellers.
 
 
(b) Subject to the provisions of the following sentence of this paragraph (b),
the Purchase Price (together with any Assumed Liabilities) will be allocated in
accordance with the Asset Acquisition Statement provided by Buyer to Sellers
pursuant to paragraph (a) above, and subject to the requirements of applicable
tax law or election (including but not limited to IRS Form 8594 and any
comparable report under state or local tax law), all Tax Returns filed by Buyer
and Seller or IES Properties will be prepared consistently with such allocation.
If Sellers withholds their consent to the allocation reflected in the Asset
Acquisition Statement, and Buyer and Sellers have acted in good faith to resolve
any differences with respect to items on the Asset Acquisition Statement and
thereafter are unable to resolve any differences that, in the aggregate, are
material in relation to the Purchase Price, then any remaining disputed matters
will be finally and conclusively determined by an independent accounting firm of
recognized national standing (the “Allocation Arbiter”) selected by Buyer and
Sellers, which firm shall not be the regular auditor of the financial statements
of Buyer or Sellers. Promptly, but not later than 30 days after its acceptance
of appointment hereunder, the Allocation Arbiter will determine (based solely on
presentations by Seller and Buyer and not by independent review) only those
matters in dispute and will render a written report as to the disputed matters
and the resulting allocation of Purchase Price (together with any assumed
liabilities), which report shall be conclusive and binding upon the parties.
Buyer and Sellers shall, subject to the requirements of any applicable tax law
or election, file all Tax Returns consistent with the allocation provided in the
Asset Acquisition Statement or, if applicable, the determination of the
Allocation Arbiter.
 
 
2.11 Closing Working Capital; Purchase Price Adjustment and Payment.
 
 
(a) Attached as Exhibit C are calculations of the working capital of the
Business as of February 28, 2010 (the “Historical Working Capital”) and as of
August 31, 2010, each showing a line item reconciliation.
 
 
(b) Within 90 days following the Closing Date, Buyer shall prepare and deliver
to Seller a calculation of the Closing Working Capital, prepared in accordance
with
 
 
19
 
 
GAAP and in a manner consistent with the methodology used in preparing the
Historical Working Capital (the “Closing Statement”). For the purposes of such
review, Seller shall afford Buyer and its Representatives the right to inspect
Seller’s records related to the Closing Statement.
 
 
(c) If Seller does not give Buyer notice of Seller’s objection to the Closing
Statement, with such notice containing a statement of the basis of such
objection and the calculations supporting such objection (a “Closing Statement
Objection”), within 30 days of receipt of the Closing Statement (the “Review
Period”), then such Closing Statement shall be final for all purposes following
the end of such 30 day period. If Seller shall have provided Buyer with a
Closing Statement Objection within the Review Period, Buyer and Seller shall
attempt in good faith to reach an agreement as to the matters in dispute. If
Buyer and Seller shall have failed to resolve such disputed matters within ten
(10) business days (or such longer period as mutually agreed by Buyer and
Seller) after receipt of a Closing Statement Objection, then any such disputed
matter may at any time thereafter be referred by either party for resolution by
a nationally recognized independent accounting firm reasonably acceptable to
Buyer and Seller (the “Independent Accounting Firm”). Buyer and Seller shall
take, or cause to be taken, all actions and do, or cause to be done, all things
necessary to cooperate with the Independent Accounting Firm in its resolution of
the dispute. The determination of the Independent Accounting Firm will be made
as promptly as practicable but in no event later than 30 days following referral
of the disputed matter to the Independent Accounting Firm. The fees and expenses
of the Independent Accounting Firm incurred in resolving the disputed matter
shall be allocated between Buyer and Seller as determined by the Independent
Accounting Firm or if the Independent Accounting Firm fails to allocate the
payment of such fees and expenses, then such fees and expenses shall be
allocated equally between Buyer and Seller.
 
 
(d) Following (i) the agreement between the parties of a disputed Closing
Statement or the final determination by the Independent Accounting Firm pursuant
to Section 2.11(c) or (ii) the end of the Review Period without Seller providing
Buyer with a Closing Statement Objection pursuant to Section 2.11(c), the
Closing Statement shall be deemed final and any amounts due under Sections
2.11(e) or Section 2.11(f) shall be paid by Seller or Buyer, as the case may be,
within 30 days following the final determination of any amounts due. Any amount
due and not paid within such 30 day period shall accrue interest at the rate of
fifteen percent (15%) per annum.
 
 
(e) If the Closing Statement reflects that the Closing Working Capital is less
than the Historical Working Capital by more than $50,000 (the “Deficiency
Threshold”), then such deficit with respect to the first dollar of such deficit
and not just the amount that exceeds the Deficiency Threshold (a “Working
Capital Deficiency”) shall be paid by Seller to Buyer.
 
 
(f) If the Closing Statement reflects that the Closing Working Capital is
greater than the Historical Working Capital by more than $50,000 (the “Surplus
Threshold”), then such surplus with respect to the first dollar of such surplus
and not just the amount that exceeds the Surplus Threshold (a “Working Capital
Surplus”) shall be paid by Buyer to Seller.
 
 
20
 
 
(g) Any payment to satisfy a Working Capital Deficiency or a Working Capital
Surplus, as the case may be (a “Net Working Capital Adjustment”), shall be
deemed an adjustment to the Purchase Price.
 
 
2.12 Customer Prepayments; Purchase Price Adjustment and Payment.
 
 
(a) Within ninety (90) days following the Closing Date, Seller shall prepare and
deliver to Buyer a calculation of the Customer Prepayments as of the Closing
Date, prepared in accordance with GAAP and in a manner consistent with the
methodology used in preparing Schedule 1.1(f) (the “Customer Prepayments
Statement”). For the purposes of such review, Seller shall afford Buyer and its
Representatives the right to inspect Seller’s records related to the Customer
Prepayments Statement.
 
 
(b) If Buyer does not give Seller notice of Buyer’s objection to the Customer
Prepayments Statement, with such notice containing a statement of the basis of
such objection and the calculations supporting such objection (a “Customer
Prepayments Statement Objection”), within 30 days of receipt of the Customer
Prepayments Statement (the “Customer Prepayments Review Period”), then such
Customer Prepayments Statement shall be final for all purposes following the end
of such 30 day period. If Buyer shall have provided Seller with a Customer
Prepayments Statement Objection within the Customer Prepayments Review Period,
Buyer and Seller shall attempt in good faith to reach an agreement as to the
matters in dispute. If Buyer and Seller shall have failed to resolve such
disputed matters within ten (10) business days (or such longer period as
mutually agreed by Buyer and Seller) after receipt of a Customer Prepayments
Statement Objection, then any such disputed matter may at any time thereafter be
referred by either party for resolution by the Independent Accounting Firm.
Buyer and Seller shall take, or cause to be taken, all actions and do, or cause
to be done, all things necessary to cooperate with the Independent Accounting
Firm in its resolution of the dispute. The determination of the Independent
Accounting Firm will be made as promptly as practicable but in no event later
than 30 days following referral of the disputed matter to the Independent
Accounting Firm. The fees and expenses of the Independent Accounting Firm
incurred in resolving the disputed matter shall be allocated between Buyer and
Seller as determined by the Independent Accounting Firm or if the Independent
Accounting Firm fails to allocate the payment of such fees and expenses, then
such fees and expenses shall be allocated equally between Buyer and Seller.
 
 
(c) Following (i) the agreement between the parties of a disputed Customer
Prepayments Statement or the final determination by the Independent Accounting
Firm pursuant to Section 2.12(b), or (ii) the end of the Customer Prepayments
Review Period without Buyer providing Seller with a Customer Prepayments
Statement Objection pursuant to Section 2.12(b), the Customer Prepayments
Statement shall be deemed final and Seller shall pay Buyer the amount of the
Customer Prepayments within 30 days following the final determination of the
amount of the Customer Prepayments. Any amount due and not paid within such 30
day period shall accrue interest at the rate of fifteen percent (15%) per annum.
The amount of the Customer Prepayments shall be deemed a reduction to the
Purchase Price.
 
 
21
 
 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
 
Except as set forth on the disclosure schedules attached hereto (the “Disclosure
Schedules”), (i) Seller represents and warrants to Buyer that the statements set
forth in this Article III are true and correct as of the date of this Agreement
and will be true and correct as of the Closing Date (with the Closing Date being
substituted for the “date hereof”), and (ii) Seller and IES Properties jointly
and severally represent and warrant to Buyer that the statements set forth in
Section 3.7, Section 3.9, Section 3.14, Section 3.19 (but only to the extent
that the statements in Section 3.7, Section 3.9, Section 3.14 and Section 3.19
pertain to IES Properties or the Owned Real Property), are true and correct as
of the date of this Agreement and will be true and correct as of the Closing
Date (with the Closing Date being substituted for the “date hereof”). The Seller
Disclosure Schedules are arranged and numbered in sections corresponding to the
sections contained in this Article III.
 
 
3.1 Organization of Seller and IES Properties. (a) Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has all requisite corporate power and authority to own, lease and
operate the Acquired Assets, to conduct the Business as currently conducted and
to perform all its obligations under each Transaction Agreement and under each
Contract included in the Acquired Assets. Seller is qualified to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required for Seller to conduct the Business as currently
conducted. Schedule 3.1(a) contains a complete and accurate list of all
jurisdictions in which Seller (with respect to the Business) is qualified to
conduct business.
 
 
(b) IES Properties is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite corporate
power and authority to own the Owned Real Estate and to perform all its
obligations under this Agreement. IES Properties is qualified to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required for IES Properties to conduct the Business as
currently conducted. Schedule 3.1(b) contains a complete and accurate list of
all jurisdictions in which IES Properties (with respect to the Business) is
qualified to conduct business.
 
 
3.2 Power and Authority of Seller and IES Properties. (a) Seller has all
requisite corporate power and authority to enter into, deliver and perform its
obligations under the Transaction Agreements and to carry out the Contemplated
Transactions. Seller has duly authorized the execution and delivery of the
Transaction Agreements and the Contemplated Transactions, and each of the
Transaction Agreements constitutes a legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application referring to or affecting creditors’ rights generally or by
general equitable principles.
 
 
(b) IES Properties has all requisite corporate power and authority to enter
into, deliver and perform its obligations under this Agreement and to carry out
the Contemplated Transactions. IES Properties has duly authorized the execution
and delivery of this Agreement and the Contemplated Transactions, and this
Agreement constitutes a legal, valid and binding
 
 
22
 
 
obligation of IES Properties, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application referring to or affecting
creditors’ rights generally or by general equitable principles.
 
 
3.3 No Conflict; No Violation of Laws by Seller and IES Properties. (a) The
execution, delivery and performance by Seller of each of the Transaction
Agreements, the consummation of the Contemplated Transactions, and the
compliance with or fulfillment of the terms, conditions or provisions hereof and
thereof will not:
 
 
(i) conflict with or violate any provision of the Governing Documents of Seller;
 
 
(ii) require on the part of Seller any notice to or filing with, or any
authorization, consent or approval of, any Governmental Authority or any other
Person;
 
 
(iii) violate any order, writ, injunction or decree of any Governmental
Authority applicable to Seller; or
 
 
(iv) conflict with, result in a breach of, or create in any party the right to
terminate, modify or cancel any Contract, or result in the imposition of any
Lien upon the Acquired Assets or give to any other person any interest or right
therein.
 
 
(b) The execution, delivery and performance by IES Properties of this Agreement,
the consummation of the Contemplated Transactions, and the compliance with or
fulfillment of the terms, conditions or provisions hereof and thereof will not:
 
 
(i) conflict with or violate any provision of the Governing Documents of IES
Properties;
 
 
(ii) require on the part of IES Properties any notice to or filing with, or any
authorization, consent or approval of, any Governmental Authority or any other
Person;
 
 
(iii) violate any order, writ, injunction or decree of any Governmental
Authority applicable to IES Properties; or
 
 
(iv) conflict with, result in a breach of, or create in any party the right to
terminate, modify or cancel any Contract, or result in the imposition of any
Lien upon the Owned Real Estate or give to any other person any interest or
right therein.
 
 
3.4 Governmental Authorizations. Seller holds all Governmental Authorizations
necessary to enable it to conduct the Business in the manner in which it is
currently being conducted. Seller is in compliance in all material respects with
the terms and requirements of such Governmental Authorizations. Within the last
three (3) years, Seller in respect of the Business has not received any written
notice or other written communication from any Governmental Authority (a)
asserting any violation of or failure to comply with any term or requirement of
any Governmental Authorization, or (b) giving notice of the revocation or
withdrawal of any Governmental Authorization applicable to the Business and, to
the
 
 
23
 
 
Knowledge of Seller, no event or condition or state of facts exists that could
constitute a breach or default under any Governmental Authorization applicable
to the Business.
 
 
3.5 Financial Statements.
 
 
(a) Schedule 3.5(a) contains (i) true and complete copies of the unaudited
balance sheets of the Business as at September 30, 2009, and the related
unaudited statements of income, and (ii) the unaudited balance sheet of the
Business as at August 31, 2010, including the related unaudited statement of
income for the eleven months then ended (collectively, the “Financial
Statements” and the August 31, 2010 balance sheet, the “Reference Balance
Sheet”). The Financial Statements have been prepared in accordance with the
books and records of the Business and have been prepared consistently with
Seller’s past practices and procedures, represent actual, bona fide transactions
and fairly present the financial condition and the results of operations of the
Business as at the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP consistently applied, subject
to normal year-end adjustments and the absence of notes.
 
 
(b) Since the date of the Reference Balance Sheet, Seller has operated the
Business in the Ordinary Course of Business and there has not occurred any event
or development that would reasonably be likely to result in a Material Adverse
Change.
 
 
3.6 Condition, Title and Suitability of Assets. Except as set forth in Schedule
3.6, the tangible personal property included in the Acquired Assets (a) is, in
good working condition and repair, ordinary wear and tear excepted, (b) is free
from defects, (c) has been maintained in accordance with normal industry
practice, and (d) is suitable for the purposes for which it is presently used
and reasonably sufficient for the operation of the Business as currently
conducted and as an independent going concern. Seller has good, valid and
marketable title to the Acquired Assets free and clear of any Liens, other than
Permitted Liens and at the Closing, Buyer will acquire good, valid and
marketable title to all of the Acquired Assets, free and clear of all Liens,
except for Permitted Liens. Except for the Excluded Assets, the Acquired Assets
include all of the assets that are reasonably necessary for use in and operation
of the Business as currently conducted by Seller. Schedule 3.6 lists all
personal property included in the Acquired Assets, with the status of each item
(i.e., owned, leased or licensed) designated thereon.
 
 
3.7 Real Property.
 
 
(a) Schedule 3.7(a) contains a complete and correct list of all real property
included in the Acquired Assets, setting forth the address and legal description
of each parcel (including the land together with all buildings and permanent
improvements and fixtures attached thereto, and all privileges and appurtenances
pertaining thereto, including any right, title and interest of IES Properties in
and to adjacent streets, alleys or right-of-ways, the “Owned Real Property”).
The Owned Real Property is the only location from which the Business is
conducted. IES Properties has good, valid and marketable fee simple title to the
Owned Real Property, free and clear of any Liens, except for Permitted Liens.
Except as set forth in Schedule 3.7(a), IES Properties has not leased or
otherwise granted to any Person the right to use or occupy the Owned Real
Property or any portion thereof. There are no outstanding options, rights of
first offer, rights of first refusal or other contractual obligation to sell or
dispose of the
 
 
24
 
 
Owned Real Property or any portion thereof or interest therein. IES Properties
is not a party to any agreement or option to purchase any real property or
interest therein relating to, or intended to be used in the operation of, the
Business. Except as set forth in Schedule 3.7(f), there are no encroachments,
encumbrances, easements or other facts or conditions affecting the Owned Real
Property which would interfere in any respect with the use, occupancy or
operation thereof as currently used, occupied and operated or reduce the fair
market value thereof below the fair market value such parcel would have had but
for such encroachment or other fact or condition. No portion of the Owned Real
Property is located in a special flood hazard area designated by any federal,
state or local Governmental Authority. All buildings, fixtures and leasehold
improvements with respect the Owned Real Property are reasonably good condition,
ordinary wear and tear excepted, and are sufficient for the operation of the
Business as currently conducted and as an independent going concern. The Owned
Real Property is the only asset owned by IES Properties.
 
 
(b) The Owned Real Property is in full compliance in all material respects with
all applicable building, zoning, subdivision, and other land use and similar
laws, codes, ordinances, rules, regulations and orders of governmental
authorities (collectively, “Real Property Laws”) and neither Seller nor IES
Properties has not received any notice of violation or claimed violation of any
Real Property Law. The continued use, occupancy and operation of such Owned Real
Property as currently used, occupied and operated does not constitute a
nonconforming use under any Real Property Law. To the Knowledge of Seller or IES
Properties, there is no pending or anticipated change in any Real Property Law
which would have a material adverse effect upon the ownership, use, occupancy or
operation of such Owned Real Property or any portion thereof.
 
 
(c) All certificates of occupancy, permits, licenses, franchises, approvals and
authorizations (collectively, “Real Property Permits”) of all Governmental
Authorities having jurisdiction over the Owned Real Property, and from all
insurance companies and fire rating organizations (collectively, “Insurance
Organizations”), required to have been issued to enable the Owned Real Property
to be lawfully occupied and used by Seller or IES Properties for all of the
purposes for which they are currently occupied and used have been lawfully
issued and are, as of the date hereof, in full force and effect. The continued
existence, use, occupancy and operation of each Improvement is not dependent on
the granting of any Real Property Permits not currently held by Seller. Neither
IES Properties or Seller has received or been informed by a third party of the
receipt by it of any notice from any Governmental Authority having jurisdiction
over the Owned Real Property or from any Insurance Organization threatening a
suspension, revocation, modification or cancellation of any Real Property Permit
and to the Knowledge of IES Properties or Seller, there is no basis for the
issuance of any such notice or the taking of any such action. Except as
described in Schedule 1.1(h), no action under the terms of such Real Property
Permits by Seller, Buyer or any other Person is required in order that all Real
Property Permits will remain Real Property Permits of Buyer following the
consummation of the Contemplated Transactions.
 
 
(d) The Owned Real Property is assessed for real estate tax purposes as a wholly
independent tax lot, separate from any adjoining land or improvements now owned
by IES Properties and constituting a part of such parcel. Schedule 3.7(d) sets
forth each such
 
 
25
 
 
parcel, its assessed valuation for real property tax purposes, the amount of all
Taxes (including, without limitation, all city, town, school, fire district,
garbage district and other special taxes and also including any special
assessments or conditional levies) applicable to the Owned Real Property and
levied for the current tax year as of the date of this Agreement, and sets forth
with respect to each such parcel in such year whether certiorari proceedings
were instituted and, if so, whether the same are pending or have been
adjudicated or settled (and, if adjudicated or settled, the terms of such
judgment or settlement). Except as otherwise set forth herein, the assessment
for each improvement set forth in Schedule 3.7(d) reflects the current state of
completion and condition of such improvement. To the Knowledge of IES Properties
or Seller, there is not any pending or contemplated reassessment of any parcel
included in the Owned Real Properties.
 
 
(e) With respect to the Owned Real Property, neither Seller or IES Properties
has received any notice of, and to the Knowledge of Seller or IES Properties
there has not occurred, any of the following: (a) any pending or threatened
condemnation proceedings or disposition in lieu of condemnation proceedings; (b)
any pending or threatened Legal Proceeding; (c) any mechanics or materialmen’s
liens; or (d) any other matter materially and adversely affecting the value
thereof.
 
 
(f) To the Knowledge of IES Properties or Seller, all components of all
buildings, structures and other improvements (collectively, the “Improvements”)
included within the Owned Real Property, including but not limited to the roofs
and structural elements thereof and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein, are in good working
order and repair in all material respects, ordinary wear and tear excepted, and
are adequate for Seller to own and operate the Business in accordance with good
industry standards. All water, gas, electrical, steam, compressed air,
telecommunication, sanitary and storm sewage lines and systems and other similar
systems serving the Owned Real Property are installed and operating and are
reasonably sufficient to enable the Owned Real Property to continue to be used
and operated in the manner currently being used and operated, and any so-called
hookup fees or other associated charges have been fully paid. Each such utility
or other service is provided by a public or private utility or service company.
No Improvement or portion thereof is dependent for its access on any land,
building or any improvement not included in the Owned Real Property. Except as
set forth on Schedule 3.7(f), no Improvement encroaches on the land of another
party.
 
 
(g) All public utilities (including without limitation water, gas, electric,
storm and sanitary sewage, and telephone utilities) required to operate the
Business on the Owned Real Property are available to the Business, and neither
Seller or IES Properties has received any notice of any proposed, planned or
actual curtailment of any such service.
 
 
3.8 Contracts. Schedule 3.8 sets forth all Customer Contracts, Vendor Contracts
and Financing Leases (collectively, the “Contracts”). None of the Contracts
includes contracts with Governmental Authorities. True, correct and complete
copies of all Contracts have been made available to Buyer. All Contracts are (i)
open and active and each party thereto has continuing obligations to fulfill
under each such Contract prior to the customer taking custody of the ordered
equipment and (ii) legal, valid, binding, enforceable, and in full force and
effect in
 
 
26
 
 
all material respects, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application referring to or
affecting creditors’ rights generally or by general equitable principles. Seller
is not and, to the Knowledge of Seller, none of the other parties to any
Contract are, in material default under any Contract. No event has occurred and
to the Knowledge of Seller, no condition or state of facts exists that would
cause Seller (or following the Closing, Buyer) to incur consequential, punitive
damages or Liability in excess of the value of any agreement. Except as set
forth in Schedule 3.8, no approval or consent of any Person who is a party to
any Contract is needed in order that such agreements continue in full force and
effect following consummation of the Contemplated Transactions.
 
 
3.9 Litigation. Except as set forth in Schedule 3.9, there is no Legal
Proceeding pending against Seller or IES Properties with respect to the
Business, or to the Knowledge of Seller or IES Properties, threatened with
respect to the Business or the Acquired Assets before any court, arbitrator,
mediator or other Governmental Authority. Neither the Business nor any of the
Acquired Assets is subject to any outstanding injunction, judgment, or other
order or ruling of, or settlement issued or approved by, any court or other
Governmental Authority. To the Knowledge of Seller or IES Properties, there is
no past or present fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction that forms or could reasonably form the basis for any Legal
Proceeding against Seller or IES Properties with respect to the Business.
Schedule 3.9 describes all Legal Proceedings related to the Business or any of
the Acquired Assets in which Seller or IES Properties has been a party during
the past five (5) years, including the final disposition of such Legal
Proceedings.
 
 
3.10 Absence of Changes or Events. Since August 31, 2010, there has been no
change or event that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect. Without limiting the generality of the foregoing,
except as set forth in Schedule 3.10, since August 31, 2010:
 
 
(a) Seller has not sold, leased, transferred, or assigned any material assets of
the Business except in the Ordinary Course of Business;
 
 
(b) Seller has not entered into any material agreement, contract, lease, or
license with respect to the Business outside the Ordinary Course of Business;
 
 
(c) no party (including Seller) has accelerated, terminated, made material
modifications to, canceled, rescinded, or waived or entered into an accord and
satisfaction with respect to any term, condition or provision of, any material
agreement, contract, lease, or license with respect to the Business to which
Seller is a party or by which it or any of the Acquired Assets is bound;
 
 
(d) no party has imposed any Liens, other than Permitted Liens, upon any of the
Acquired Assets, tangible or intangible;
 
 
(e) Seller has not made any material capital expenditures with respect to the
Business outside the Ordinary Course of Business;
 
 
27
 
 
(f) Seller has not granted any license or sublicense of any material rights
under or with respect to any Business IP;
 
 
(g) Seller with respect to the Business has not made any material change in its
method of doing business or any change in its accounting principles or method of
application of such principles or practices;
 
 
(h) Seller has not made any other material change in employment terms for any of
the Employees outside the Ordinary Course of Business; and
 
 
(i) Seller has not committed to do, effect, implement or acquiesce to any of the
foregoing.
 
 
3.11 Compliance with Laws; Permits. Schedule 3.11 lists all of the Permits
necessary and required for the conduct and the operation of the Business. The
conduct and operations of the Business have been in material compliance with all
laws that (a) affect or relate to this Agreement and the consummation of the
Contemplated Transactions, and (b) are applicable to the Business, the Acquired
Assets or the facilities or operations of the Business. Within the last three
(3) years, Seller has not been charged with any violation of any provision of
any applicable law with respect to the Business and has not received written
notice that Seller has been alleged to have violated any provision of any
applicable law with respect to the Business.
 
 
3.12 Employee Benefit Plans.
 
 
(a) No circumstance exists, and no event has occurred with respect to Seller or
its ERISA Affiliates that would result in, any material Controlled Group
Liability that would be a liability of Buyer following the Closing. Without
limiting the generality of the foregoing, neither Seller nor any ERISA Affiliate
has engaged in any transaction described in Section 4069 or Section 4203 of
ERISA.
 
 
(b) Schedule 3.12(b) includes a complete list of all Plans. With respect to
Seller’s 401(k) Plan, Seller has provided or caused to be provided to Buyer: (i)
the current summary plan description and summary of material modifications (if
any), (ii) a complete copy of Seller’s 401(k) Plan document and a copy of each
trust or funding arrangement prepared in connection with Seller’s 401(k) Plan;
and (iii) the most recently received IRS determination letter for Seller’s
401(k) Plan.
 
 
(c) All contributions, premiums or payments required to be made by Seller or an
ERISA Affiliate to Seller’s 401(k) Plan by any applicable laws or by Seller’s
401(k) Plan document or other contractual undertaking, have been made or paid in
full on or before their due date thereof. All such contributions, premiums and
payments have been fully deducted for income tax purposes and no such deduction
has been challenged or disallowed by any governmental authority and, to the
Knowledge of Seller, no fact or event exists which could reasonably be expected
to give rise to any such challenge or disallowance.
 
 
28
 
 
(d) Seller’s 401(k) Plan is now and always has been operated in material
accordance with its terms and all applicable requirements of ERISA, the Code and
all laws and regulations applicable to Seller’s 401(k) Plan. No operational or
plan failure (within the meaning of any IRS Revenue Procedure) exists or has
existed with respect to Seller’s 401(k) Plan, other than those failures that, to
Seller’s Knowledge, may be corrected or have been corrected under an IRS Revenue
Procedure. There is not now, and there are no existing circumstances that to
Seller’s Knowledge would give rise to, any requirement for the posting of
security with respect to Seller’s 401(k) Plan or the imposition of any lien on
the assets of Seller under ERISA or the Code.
 
 
(e) No Plan covering Employees (i) is a “multiemployer plan” within the meaning
of Section 3(37) or Section 4001(a)(3) of ERISA (a “Multiemployer Plan”), or
(ii) is subject to Section 412 of the Code or Title IV of ERISA.
 
 
(f) No Plan covering Employees (i) provides for the payment of separation,
severance, termination or similar type benefits to any Employee solely or
partially as result of the consummation of the Contemplated Transactions, except
for the payment of accrued vacation and paid time off, or (ii) provides for or
promises retiree health, disability or life insurance or any other employee
welfare benefits to Employees, except to the extent required under Section 601
et. seq. of ERISA and Section 4980B of the Code.
 
 
(g) To the Knowledge of Seller, there has not been any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to Seller’s 401(k) Plan which has not been or cannot be corrected
pursuant to an IRS Revenue Procedure.
 
 
(h) There is no contract, plan or arrangement (written or otherwise) covering
any Employee that individually or collectively could give rise to the payment of
any amount that would not be deductible under Section 280G of the Code.
 
 
(i) To the Knowledge of Seller, Seller has no express or implied commitment,
whether legally enforceable or not, to create or incur liability with respect to
or cause to exist any other Plan with respect to the Employees, to enter into
any contract or agreement to provide compensation or benefits to any Employee,
or to modify, change or terminate any Plan with respect to Employees.
 
 
(j) No litigation or governmental investigation is pending or, to the Knowledge
of Seller, threatened with respect to Seller’s 401(k) Plan (other than routine
claims for benefits in the Ordinary Course of Business) and, to the Knowledge of
Seller, no fact or event exists that could reasonably be expected to give rise
to such action.
 
 
3.13 Employees.
 
 
(a) Schedule 3.13(a) contains a complete and accurate list, as of the date
listed thereon (but in no event more than 30 days from the date of Closing), of
the following information for each employee of Seller whose primary duties are
with respect to the Business (the “Employees”), including each Employee on leave
of absence or layoff status: name, job
 
 
29
 
 
title, whether exempt or non-exempt for purposes of the Fair Labor Standards
Act, whether union or non-union, years of service, accrued vacation and other
accrued leave and service credited for purposes of any Plan or other term or
condition of employment. Total salary, wage, incentive, and other compensation
information for the Employees, including true and complete copies of all
personnel policies, rules, or procedures applicable to the Employees, has been
provided to Buyer prior to the date of this Agreement. There are no individuals
who currently provide services to the Business other than through an employment
relationship with Seller. IES Properties has no employees. No Employee has a
contract with Seller with respect to his or her terms of employment and all
Employees are employed at will. Seller is in material compliance with respect to
the Employees in connection with all laws relating to the employment of labor,
including all such laws relating to wages, hours, re-classification of employee
status, collective bargaining, discrimination, immigration, naturalization,
civil rights, pay equity, safety and health, workers’ compensation and the
collection and payment of withholding, social security taxes, employment
insurance premiums and similar taxes. Seller is not, with respect to the
Employees, liable for any arrears of wages, any taxes, claims, or penalties and
is not, and shall not be, subject to any corrective action for failure to comply
with any such applicable laws. Seller is not a party to or bound by any
collective bargaining agreement with respect to the Business, nor has the
Business experienced any strike controversy, slowdown, work stoppage, lockout or
grievance, claim of unfair labor practices, or other collective bargaining
dispute within the past three (3) years. To Seller’s Knowledge, there are no
activities or proceedings of any labor union to organize any Employees. No
complaint against Seller or any of its consultants or employees is pending or,
to Seller’s Knowledge, threatened before the National Labor Relations Board, the
Equal Employment Opportunity Commission or any similar Governmental Authority by
or on behalf of any Employee. To Seller’s Knowledge, no organizational effort is
presently being made or threatened by or on behalf of any labor union with
respect to the Employees. None of the Employees has any action, complaint,
charge, claim or grievance pending or, to Seller’s Knowledge, threatened against
the Business.
 
 
(b) There is no charge of discrimination in employment or employment practices
with respect to any Employee or with respect to anyone who otherwise provides or
has provided services to the Business for any reason, including, without
limitation, age, gender, race, religion, disability, sexual orientation, or
other legally protected category, which has been asserted within the last three
(3) years or is now pending or, to Seller’s Knowledge, threatened before the
United States Equal Employment Opportunity Commission or any other Governmental
Authority.
 
 
(c) Seller is in material compliance in all respects with the Immigration Reform
and Control Act of 1986 and the Immigration and Nationality Act of 1990 with
respect to the Employees, including, but not limited to, Immigration and
Naturalization Service Form I-9 requirements.
 
 
(d) Seller, with respect to the Employees, is in compliance with the
requirements of the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101 et seq. (the “WARN Act”) and has no liabilities pursuant to WARN.
 
 
3.14 Environmental Matters.
 
 
30
 
 
(a) Seller has operated the Business and the Owned Real Property has been and
currently is in material compliance in all respects with all applicable
Environmental Laws. Seller or IES Properties, as the case may be, has obtained,
has complied with, and is in compliance with, in each case in all material
respects, all Governmental Authorizations and other authorizations that are
required pursuant to applicable Environmental Laws for the occupation of the
Owned Real Property and the operation of the Business.
 
 
(b) Neither Seller nor IES Properties has received any written notice regarding
any actual or alleged violation of Environmental Laws related to the Owned Real
Property or the Business in the last five (5) years.
 
 
(c) With respect to the Owned Real Property, (i) Seller or IES Properties has
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, discharged, emitted, spilled or released any and all
substances, including without limitation any Hazardous Materials in material
compliance with all applicable Environmental Laws and in a manner that has not
given or could not reasonably give rise to any liabilities, including without
limitation any liability for response costs, corrective action costs, personal
injury, property damage, natural resources damages or attorney fees, pursuant to
CERCLA or the Solid Waste Disposal Act, as amended, or any other Environmental
Laws, and (ii) to Seller’s Knowledge and to IES Properties’ Knowledge, none of
the Owned Real Property (including without limitation any buildings, structures,
surfaces, sub-surfaces, air, soil, surface water or groundwater) is contaminated
by or contains any such substance (including without limitation Hazardous
Materials) which has or could give rise to any liabilities, including without
limitation any liability for response costs, corrective action costs, personal
injury, property damage, natural resources damages or attorney fees, pursuant to
CERCLA or the Solid Waste Disposal Act, as amended, or any other Environmental
Laws.
 
 
(d) Set forth in Schedule 3.14(d) is a list of off site locations at which
Seller or IES Properties has disposed or arranged for the disposal of any
Hazardous Materials related to the Business within the last five (5) years and,
to Seller’s Knowledge and IES Properties’ Knowledge, a list of off site
locations at which Seller or IES Properties has disposed or arranged for the
disposal of any Hazardous Materials related to the Business for the period
preceding the last five (5) years. Neither Seller nor IES Properties has
received any written notice from any person with respect to any such off site
location, of potential or actual Liability or a written request for information
from any person under or relating to CERCLA or any comparable state or local
Environmental Law.
 
 
(e) Seller or IES Properties has obtained all licenses of Governmental
Authorities required to be obtained by them under any Environmental Law for the
operation of the Business or ownership and operation of the Acquired Assets as
constituted as of the Closing Date (the “Environmental Licenses”). Seller and
IES Properties is in material compliance in all respects with all such
Environmental Licenses. Neither Seller nor IES Properties has received written
notice of any action pending to revoke or limit any such Environmental License.
 
 
3.15 Liabilities. Except as set forth in Schedule 3.15, Seller does not have any
Liabilities related to the Business or the Acquired Assets except for
Liabilities reflected or reserved against on the Financial Statements (which
reserves are adequate, appropriate and
 
 
31
 
 
reasonable) or Liabilities incurred in the Ordinary Course of Business of
Seller, none of which, individually or in the aggregate, has had or will have a
Material Adverse Effect and none of which is a Liability for breach of contract
or warranty or has arisen out of tort, infringement of any intellectual property
rights, or violation of law or is claimed in any pending or, to Seller’s
Knowledge, threatened Legal Proceeding.
 
 
3.16 Taxes. Seller has (a) timely filed all income Tax returns and all other
returns and reports for Taxes, including information returns, that are required
to have been filed in connection with, relating to, or arising out of the
Business, (b) paid all Taxes that are shown to have come due pursuant to such
returns or reports and (c) paid all other Taxes in connection with, relating to,
or arising out of the Business for which a notice of assessment or demand for
payment has been received, except for Taxes being contested in good faith by
appropriate proceedings. All such returns or reports have been prepared in
accordance with all applicable laws and requirements and accurately reflect the
taxable income (or other measure of Tax) of Seller, or, if applicable, any
Affiliate of Seller or any group of which Seller or any Affiliate is a member.
None of the assets of the Business or constituting any of the Acquired Assets
(a) is property that is required to be treated as owned by another person
pursuant to the “safe harbor lease” provisions of former Section 168(f)(8) of
the Code, (b) is “tax-exempt use property” within the meaning of Section 168(h)
of the Code or (c) directly or indirectly secures any debt the interest on which
is tax-exempt under Section 103(a) of the Code. There are no Liens for Taxes on
any of the Acquired Assets other than Liens for Taxes not yet due and payable.
The Seller is not a person other than a United States person within the meaning
of the Code. With respect to the Business or the Acquired Assets, Seller has not
made any payments, is not obligated to make any payments, and is not a party to
any agreement that could obligate it to make any payments, that will not be
fully deductible under Sections 162(m) or 280G of the Code or any similar
provision of foreign, state, or local law. No shares of any corporation or any
ownership or other investment interest, either of record, beneficially or
equitably, in any Person, are included in the Acquired Assets.
 
 
3.17 Intellectual Property; Know-How.
 
 
(a) Schedule 3.17(a) sets forth all registered Business IP and identifies it as
Owned IP, Joint Owned IP, or Third Party IP. Except as set forth in Schedule
3.17(a), the Business IP together with the Excluded Marks and the Excluded
Software constitute all of the Intellectual Property used in or by the Business.
 
 
(b) Employees, agents, contractors and developers of the Controlled Business IP
have (i) assigned or agreed to assign their entire right, title and interest in
such Intellectual Property to Seller and, where applicable, to any joint owners,
(ii) have waived all of their moral rights in such Intellectual Property, and
(iii) have agreed neither to disclose to third parties nor use the Intellectual
Property, except as authorized by Seller or lawfully by joint owners thereof.
The Controlled Business IP is maintained in compliance with all applicable laws
(including laws requiring filings or payments of fees, whether to maintain
rights or otherwise), and is valid and not the subject of any interference,
opposition, reexamination, cancellation or other Legal Proceedings. To Seller’s
Knowledge, no Person is infringing upon nor has any Person misappropriated any
Controlled Business IP.
 
 
32
 
 
(c) Schedule 3.17(c) discloses all Business IP under license to or from Seller
and any material agreements with other Persons affecting rights under Controlled
Business IP. Except as set forth on Schedule 3.17(c), Seller is not required to
make payments or provide other benefits to any Person with respect to its
ownership or use of the Business IP, and Seller has not granted any third party
or related or affiliated companies any rights therein. Except as set forth on
Schedule 3.17(c), all Third Party IP included in the Business IP is assignable
by Seller to Buyer without the consent of the third party licensor.
 
 
(d) To Seller’s Knowledge, neither the use, production, marketing, licensing
offering for sale or sale of the products or services of the Business, nor the
use of them for their intended purposes by customers or other Persons in the
stream of commerce, violates, infringes upon or misappropriates the Intellectual
Property rights of any other Person. To Seller’s Knowledge, assuming that
following the Closing the Business continues to be conducted as it was prior to
the Closing, Buyer will not infringe, misappropriate or otherwise come into
conflict with the Intellectual Property rights of any other Person in existence
at the Closing, and Buyer will not be dependent on third party proprietary
technologies or products for which there are not readily available commercial
alternatives. There are no pending claims against Seller in respect of the
Business that it infringed third party Intellectual Property rights. The
consummation of the Contemplated Transactions will not alter or impair the
rights of Buyer to the Business IP.
 
 
3.18 Inventory. Schedule 3.18(a) contains a list of all Inventory as of
September 23, 2010, and indicates the book value of each item contained therein.
As of the date hereof, the Inventory (a) consists of supplies and purchased
parts, a complete and correct list of which has been previously provided to
Buyer, (b) consists of items of a quantity, quality and mix as are historically
consistent with past business practices of the Business, and are usable in the
Ordinary Course of Business performed by Seller prior to the Closing Date, and
subject to inventory reserves aplied in the aggregate, and (c) is located at
Seller’s facilities and has not been consigned to, or held on consignment from,
any third party or other business of Seller or its Affiliates. In each of the
Financial Statements and the Reference Balance Sheet, inventory reserves,
applied in the aggregate, have been appropriately established in accordance with
Seller’s policies consistenly applied. Since the date of the Reference Balance
Sheet, Seller has continued to replenish the Business’ Inventory in a normal and
customary manner consistent with past practice. All Inventory, including all
packaging, supplies, spare parts and components, whether in the Seller’s
possession, in transit to or from Seller or held by any third party, is owned by
Seller free and clear of all Liens other than Permitted Liens.
 
 
3.19 Insurance. Schedule 3.19 lists all insurance policies covering the Acquired
Assets with respect to which Seller or IES Properties is the owner, insured or
beneficiary or under which any of the Acquired Assets are insured and true,
correct and complete summaries of all such insurance policies have been
delivered to Buyer. Except as set forth in Schedule 3.19, Seller and IES
Properties is presently insured and, since January 1, 2008 has been, insured
against such risks as companies engaged in a similar business would, in
accordance with good business practice, customarily be insured. Except as set
forth in Schedule 3.19, all premiums and other costs associated with the
insurance policies maintained with respect to the Acquired Assets or the
Business have been paid in full through the terms of such policies. There are no
claims
 
 
33
 
 
pending under any of such policies with respect to the Business or the Acquired
Assets as to which coverage has been questioned, denied or disputed.
 
 
3.20 Accounts Receivable. Schedule 3.20 sets forth all accounts receivable of
the Business outstanding as of the date of the Reference Balance Sheet (the
“Receivables”), presented on an aged basis, and separately identifies the name
of each account debtor and the total amount of each related receivable. All
Receivables are bona fide and valid receivables arising in the Ordinary Course
of Business and no portion of any such receivable is subject to counterclaim,
defense or set-off or is otherwise in dispute. Except to the extent of the
recorded reserve for doubtful accounts in the Reference Balance Sheet, all of
the Receivables are collectible in the Ordinary Course of Business. No person
has any Lien on any Receivable or any part thereof, and no agreement for
deduction, free goods, discount or other deferred price or quantity adjustment
has been made with respect to any such receivable (other than standard payment
terms offered by Seller to its customers).
 
 
3.21 Product Warranty and Liability.
 
 
(a) Except as set forth in Schedule 3.21(a), Seller has not received any written
notice of any pending or threatened warranty claims applicable to the Acquired
Assets or to any product manufactured and delivered or in transit to the
customer by the Business. Each product manufactured and delivered or in transit
to the customer by the Business has been in material conformity with all
applicable contractual commitments and all express and implied warranties, and
Seller has no Liability (and to the Knowledge of Seller there is no past or
present fact, situation, circumstance, activity, occurrence or event that forms
or could reasonably form the basis for any present or future warranty claims
against it giving rise to any Liability) for replacement or repair thereof or
other damages in connection therewith, except as otherwise set forth on the
Reference Balance Sheet. Schedule 3.21(a) includes copies of the standard terms
and conditions of sale or lease for Seller (containing applicable guaranty,
warranty, and indemnity provisions). Except as set forth in Schedule 3.21(a), no
product manufactured, sold or delivered or service performed by Seller and
included in the Business is subject to any guaranty, warranty, or other
indemnity beyond the applicable standard terms and conditions of sale or lease
set forth in Schedule 3.21(a).
 
 
(b) Seller has no Liability (and to the Knowledge of Seller there is no past or
present fact, situation, circumstance, activity, occurrence or event that forms
or could reasonably form the basis for any present or future Liability) arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold or delivered by the
Business.
 
 
3.22 No Broker’s or Finder’s Fees. No agent, broker, or finder acting on behalf
of Seller or any of its Affiliates is or will be entitled to any broker’s or
finder’s fee or any other commission or fee in connection with any of the
Contemplated Transactions.
 
 
3.23 Customers and Suppliers. Since January 1, 2010, Seller has not been
notified by any customer of the Business that such customer intends to terminate
or materially reduce its purchases from the Business. Except as set forth in
Schedule 3.23, since January 1, 2010, Seller has not been notified by any
supplier of the Business that such supplier intends to terminate or
 
 
34
 
 
materially reduce the aggregate volume of its supply of materials, products or
services to the Business.
 
 
3.24 Absence of Restrictions on Business Activity. There is no contract or
agreement, or order from a Governmental Authority, binding upon Seller or any of
its properties, rights or assets which could reasonably be expected to prohibit
or materially impair the Business or the Acquired Assets following the
consummation of the Contemplated Transactions. None of the Business, the
Acquired Assets, nor the Employees are subject to any non-competition,
non-solicitation, standstill or similar restriction, and the Seller has not
granted any exclusive rights of any kind related to the Business or the Acquired
Assets, except as set forth in the letter of intent, dated June 23, 2010,
between Buyer and Integrated Electrical Services, Inc.
 
 
3.25 Solvency.
 
 
(a) Seller is not now insolvent, and will not be rendered insolvent by any of
the Contemplated Transactions. As used in this Section 3.25, “insolvent” means
that the sum of the present fair saleable value of Seller’s assets does not and
will not exceed its debts and other Liabilities.
 
 
(b) Immediately after giving effect to the consummation of the Contemplated
Transactions, (i) Seller will be able to pay its Liabilities as they become due
in the usual course of business, (ii) Seller will not have unreasonably small
capital with which to conduct its present or proposed business, (iii) Seller
will have assets (calculated at fair market value) that exceed its Liabilities
and (iv) taking into account all pending and, to Seller’s Knowledge, threatened
litigation, final judgments against Seller in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller. The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments in accordance with
their terms.
 
 
3.26 Absence of Questionable Payments. Seller has not, and none of its officers,
directors, shareholders, agents, licensees, distributors, employees or any other
Person acting on behalf of Seller, has, at any time, in connection with the
operation of the Business: (a) used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or
established or maintained any unlawful or unrecorded funds in violation of the
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
foreign, federal or state law; or (b) accepted or received any unlawful
contributions, payments, expenditures or gifts.
 
 
3.27 Export Controls. Seller has at all times conducted the export transactions
of the Business, and has not been assessed any penalties from the failure to
comply, with all applicable export and re-export controls of the United States,
including the United States Export Administration Act and Regulations, the
United States International Traffic in Arms Regulations, Foreign Assets Control
Regulations and all other applicable import/export controls in other countries
in which Seller operates the Business. Without limiting the foregoing: (a)
 
 
35
 
 
Seller has obtained all export and import licenses, license exceptions and other
consents, notices waivers, approvals, orders, authorizations, registrations,
declarations and filings with any Governmental Authority required for (x) the
export, import and re-export of products, services, software and technologies
and (y) releases of technologies and software to foreign nationals located in
the United States and abroad (“Export Approvals”); (b) Seller is in compliance
in all material respects with the terms of all applicable Export Approvals; (c)
there are no pending or, to the Knowledge of Seller, threatened claims against
it with respect to such Export Approvals; (d) there are no actions, conditions
or circumstances pertaining its export transactions that may give rise to any
future claims; and (e) no Export Approvals for the Contemplated Transactions are
required, or such Export Approvals can be obtained expeditiously without
material cost.
 
 
3.28 Transactions with Affiliates. Schedule 3.28 lists all services currently
provided to the Business by Seller and its Affiliates. Except for services to be
provided under the TSA or for any claims that Seller may have under Article IX
of this Agreement, with respect to the Business and the Acquired Assets, neither
Seller nor any of its Affiliates will, following the Closing: (i) have any
direct or indirect interest in any real or personal property or right, whether
tangible or intangible, which is used, intended for use or held for use by the
Business; (ii) have any claim or cause of action against the Business for
royalties, monies owed or otherwise; (iii) owe any money to the Business or be
owed any money from the Business; or (iv) be a party to any Contract included in
the Acquired Assets.
 
 
3.29 Agency Agreements. Schedule 3.29 sets forth all of the contracts,
agreements, commitments and other arrangements or understandings, oral or
written, formal or informal, of Seller related to the Business or the Acquired
Assets currently in effect in which Seller grants or appoints an agent for
purposes of the marketing of products and/or services (the “Agency Agreements”).
Seller is in compliance in all material respects with the terms of each of the
Agency Agreements. There are no pending or, to the Knowledge of Seller,
threatened claims against it with respect to the Agency Agreements. To Seller’s
Knowledge, there are no actions, conditions or circumstances pertaining to the
Agency Agreements that may give rise to any future claims. Seller has the right
to terminate each Agency Agreement without penalty or liability to the other
party thereto upon giving 30 days notice to such other party
 
 
3.30 Completeness of Disclosure. No representation or warranty by Seller or IES
Properties contained in this Agreement, the Disclosure Schedules, or any
document or certificate delivered to Buyer pursuant to Section 2.9 hereto,
contains any untrue statement of material fact or intentionally omits to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances to which they were made, not misleading.
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
Buyer represents and warrants to Sellers that the statements set forth in this
Article IV are true and correct as of the date of this Agreement and will be
true and correct as of the Closing Date (with the Closing Date being substituted
for the “date hereof”).
 
 
36
 
 
4.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted.
 
 
4.2 Power and Authority. Buyer has all requisite corporate power and authority
to enter into, deliver and perform its obligations under the Transaction
Agreements and to carry out the Contemplated Transactions. Buyer has duly
authorized the execution and delivery of the Transaction Agreements and the
Contemplated Transactions. Each of the Transaction Agreements constitutes a
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application referring to or affecting
creditors’ rights generally or by general equitable principles.
 
 
4.3 No Conflict; No Violation of Laws. The execution, delivery and performance
by Buyer of each of the Transaction Agreements, the consummation of the
Contemplated Transactions, and the compliance with or fulfillment of the terms,
conditions or provisions hereof and thereof will not:
 
 
(a) conflict with or violate any provision of the Governing Documents of Buyer;
 
 
(b) require on the part of Buyer any notice to or filing with, or any
authorization, consent or approval of, any Governmental Authority or any other
Person;
 
 
(c) violate any Governmental Authority applicable to Buyer; or
 
 
(d) conflict with, result in a breach of, constitute a default or event of
default (or an event that might, with the passage of time or the giving of
notice, or both, constitute a default or event of default) under, result in the
acceleration or termination of, result in the loss of any right under, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, franchise, indenture,
mortgage, instrument, or other arrangement to which Buyer is a party or by which
it is bound or to which any of its assets are subject, bound or affected, except
for any such breaches, defaults, events of default or other occurrences that
would not, individually or in the aggregate, adversely affect the ability of
Buyer to perform its obligations under the Transaction Agreements.
 
 
4.4 No Broker’s or Finder’s Fees. No agent, broker, or finder acting on behalf
of Buyer or any of its Affiliates is or will be entitled to any broker’s or
finder’s fee or any other commission or fee in connection with any of the
Contemplated Transactions.
 
 
ARTICLE V
 
 
COVENANTS PRIOR TO CLOSING
 
 
5.1 Conduct of Business. Except as otherwise required or contemplated by this
Agreement, during the period from the date of this Agreement to the Closing
Date, Seller shall
 
 
37
 
 
conduct the Business in the Ordinary Course of Business. Without limiting the
generality of the foregoing and except as required or contemplated by this
Agreement or any other Transaction Agreement, before the Closing Date, Seller
shall not take any of the following actions in relation to the Business without
the written consent of Buyer (such consent not to be unreasonably withheld,
conditioned or delayed):
 
 
(a) voluntarily incur any Liability other than in the Ordinary Course of
Business or in connection with the performance or consummation of the
Contemplated Transactions;
 
 
(b) fail to maintain and service the Business or fail to maintain the goodwill
of those Persons having business relationships with the Business;
 
 
(c) enter into any contract that would be breached by, or require the consent of
any third party, in order to continue in full force following the consummation
of the Contemplated Transactions, other than in the Ordinary Course of Business;
 
 
(d) make any changes in financial accounting methods, principles or practices
(or change an annual accounting period), except insofar as may be required by a
change in GAAP or applicable law;
 
 
(e) fail to manage working capital in the Ordinary Course of Business;
 
 
(f) lease, license, sell, transfer, encumber or permit to be encumbered,
abandon, fail to maintain, or allow to lapse any of the Acquired Assets,
including any Business IP, except for (i) licenses granted and Inventory sold or
otherwise disposed of in the Ordinary Course of Business, and (ii) cash applied
in payment of Liabilities in the Ordinary Course of Business;
 
 
(g) waive or release any material right or claim that would otherwise be an
Acquired Asset, except in the Ordinary Course of Business;
 
 
(h) terminate or materially amend any of the Contracts other than in the
Ordinary Course of Business;
 
 
(i) employ, other than in the Ordinary Course of Business, any additional
employees other than the Employees;
 
 
(j) dismiss any Employee (other than for cause) or change the remuneration,
benefits or other terms of employment of any Employee, other than (i) in the
Ordinary Course of Business, or (ii) as required by applicable law (to the
extent such change is generally applicable to all Employees);
 
 
(k) grant any new or additional retention or severance or termination pay with
respect to any Employee;
 
 
(l) establish, adopt, enter into, terminate or amend any Plan;
 
 
38
 
 
(m) loan or advance money or any other property to any Employee other than in
the Ordinary Course of Business;
 
 
(n) make any Tax election or settle or compromise any Tax Liability;
 
 
(o) take any action that would reasonably be expected to cause a Material
Adverse Change; or
 
 
(p) agree to do any of the things described in the preceding clauses (a) through
(o) of this Section 5.1.
 
 
5.2 Access To Information. Subject to the confidentiality obligations set forth
in the Confidentiality Agreement, the terms of which are incorporated by
reference in this Agreement, until the Closing, Seller shall allow Buyer and its
Representatives, at the reviewing party’s sole expense, access upon reasonable
notice and during normal working hours to (i) such materials and information
about the Business, as the reviewing parties may reasonably request (including
without limitation monthly trial balances and P & L reports and information with
regards to environmental and work safety matters, including without limitation
with regards to the inputs, outputs, waste streams and associated processes of
the Business’ paint line); and (ii) specified members of management of Seller as
the parties may reasonably agree. In addition Seller shall grant Buyer access to
the Employees upon reasonable notice and during normal working hours for
purposes of interviewing them and making them offers of employment as
contemplated in Section 8.1.
 
 
5.3 Satisfaction of Conditions Precedent. Upon the terms and subject to the
conditions of this Agreement, Seller and Buyer shall cooperate with each other
and use their respective commercially reasonable efforts to promptly take or
cause to be taken all actions, do or cause to be done all things, and obtain all
third party approvals, consents, registrations, permits, authorizations and
other confirmations which are required, necessary, proper or advisable under
this Agreement and applicable law to consummate and make effective the
Contemplated Transactions.
 
 
5.4 Notification of Certain Matters. Each party shall give notice to the other
promptly after becoming aware of (a) the occurrence or non-occurrence of any
event whose occurrence or non-occurrence would be likely to cause any condition
set forth in this Article V to be unsatisfied at the Closing Date and (b) any
material failure of any party to comply with or satisfy any representation,
warranty, covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that (x) the delivery of any notice pursuant to
this Section 5.4 shall, absent the notifying party’s failure to use its
commercially reasonable efforts to satisfy any representation, warranty,
covenant, condition or agreement hereunder, limit the remedy of the party
receiving such notice to a right to terminate this Agreement and (y) the
obligation to give such notice shall not be required from and after the time the
party to whom such notice is to be given has actual knowledge of the information
required to be included in such notice.
 
 
5.5 Title Insurance.
 
 
39
 
 
(a) IES Properties shall have delivered to Buyer a commitment to issue a ALTA
Owner’s Form (2006) owner’s policy or policies of title insurance without
standard exceptions (collectively, “Title Insurance”), the cost of which policy
or policies shall be borne by IES Properties, prepared by a title insurance
company chosen by Buyer, showing title to the Owned Real Property in IES
Properties, agreeing to insure fee simple title in Buyer at the Closing and
naming Buyer as the insured, subject only to the Permitted Liens. (b) IES
Properties shall discharge at the time of Closing, including but not limited to
the items noted in Schedule C, Section 4 of the Commitment for Title Insurance
issued by Old Republic Title Company of Houston on July 30, 2010 (File No.
10003445) which reference (1) a Deed of Trust to secure a payment of one note in
the principal sum of Eighty Million Dollars ($80,000,000) to Bank of America,
N.A., (2) a Deed of Trust dated May 12, 2006 to secure a note payable to the
order of Bruce L. Bisson, as individual agent for Wilmington Trust Company, and
(3) a Vendor’s Lien dated July 1, 1994 to Chayn Mousa to secure a note in the
amount of Seventy Thousand Dollars ($70,000) payable to Chayn Mousa.
 
 
(b) If IES Properties is unable to eliminate all defects, objections or
exceptions to title other than the Permitted Liens on or before the Closing
Date, the Buyer may elect to either (1) terminate this Agreement by notice given
to IES Properties or (2) accept title subject to such title defects, objections
or exceptions and receive an appropriate credit against, or reduction of, the
Purchase Price. If Buyer elects to terminate this Agreement, IES Properties
shall have the right, at IES Properties’ sole election, to eliminate all title
defects, objections or exceptions. In the event of such election by IES
Properties, IES Properties shall be entitled to an adjournment of the Closing
Date for a period not to exceed thirty (30) days and the Closing Date shall be
adjourned to a date specified by IES Properties not beyond such thirty (30) day
period. If, for any reason whatsoever, IES Properties shall not have succeeded
in eliminating such defects at the expiration of such adjournment, and if Buyer
shall not within five (5) days after the expiration of such adjournment, give
notice to IES Properties that the Buyer is willing to accept title subject to
such title defects, objections or exceptions, and receive an appropriate credit
against, or reduction of, the Purchase Price, this Agreement shall be deemed to
be terminated.
 
 
(c) The Parties shall execute and deliver any and all other documentation
reasonably required by Buyer, Seller, their respective attorneys, and/or the
title company, to consummate the transaction described herein and to cause the
Title Insurance to be issued and delivered to Buyer.
 
 
ARTICLE VI
 
 
CONDITIONS PRECEDENT TO THE CLOSING
 
 
6.1 Conditions to the Obligations of Buyer. The obligation of Buyer to close the
Contemplated Transactions is subject to the fulfillment or satisfaction on and
as of the Closing of each of the following conditions (any one or more of which
may only be waived in writing by Buyer at its sole discretion).
 
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of Seller in Article III shall be accurate in all material respects
(except for such representations and warranties which are qualified as to
materiality, Material Adverse Effect or
 
 
40
 
 
Material Adverse Change, which shall be true and correct in all respects) as of
the date hereof and as of the Closing as though made on and as of the Closing.
 
 
(b) Covenants. Seller shall have performed or complied in all material respects
with its agreements and covenants required to be performed or complied with in
Article V as of or before the Closing Date.
 
 
(c) Closing Deliverables. Seller and IES Properties shall have delivered to
Buyer the items set forth in Section 2.9(a).
 
 
(d) No Litigation. No judgment, writ or order of any Governmental Authority or
other legal restraint or prohibition shall be in effect, and no Legal Proceeding
shall be pending or threatened that in any case would (i) prevent the
Contemplated Transactions, or (ii) cause the Contemplated Transactions to be
rescinded.
 
 
(e) Consents and Government Approvals. All consents, waivers and approvals of
any Governmental Authority and third-party (other than any Affiliate of Buyer)
required to be obtained before consummation of the Contemplated Transactions
shall have been obtained.
 
 
(f) Title Insurance. Seller or IES Properties shall have delivered to Buyer the
Title Insurance and shall have satisfactorily addressed all of Buyer’s
objections pursuant to Section 5.5 above.
 
 
(g) Survey. Seller or IES Properties shall have certified the Survey to Buyer
and any other parties identified by Buyer in its reasonable discretion.
 
 
(h) Release of Encumbrances. Seller and IES Properties shall have delivered, or
caused to be delivered, to Buyer such documents as are necessary to terminate
and release all Liens on the Acquired Assets (other than Permitted Liens) as
referenced in Section 5.5 above.
 
 
(i) Environmental Assessment. The results of environmental, health and safety
assessments performed by or for the Buyer on the condition of the Acquired
Assets and all activities thereon shall be reasonably satisfactory to the Buyer.
 
 
(j) No Material Adverse Change. Since the date of this Agreement, there shall
not have been, individually or in the aggregate, any Material Adverse Change of
Seller or IES Properties, the Business or the Acquired Assets.
 
 
6.2 Conditions to the Obligations of Seller. The obligation of Seller to close
the Contemplated Transactions is subject to the fulfillment or satisfaction on
and as of the Closing of each of the following conditions (any one or more of
which may only be waived in writing by Seller at its sole discretion).
 
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of Buyer in Article IV shall be accurate in all material respects
(except for such
 
 
41
 
 
representations and warranties which are qualified as to materiality, Material
Adverse Effect or Material Adverse Change, which shall be true and correct in
all respects) as of the date hereof and as of the Closing as though made on and
as of the Closing.
 
 
(b) Covenants. Buyer shall have performed or complied in all material respects
with its agreements and covenants required to be performed or complied with in
Article V as of or before the Closing Date.
 
 
(c) Closing Deliverables. Buyer shall have delivered to Seller the items set
forth in Section 2.9(b).
 
 
(d) No Litigation. No judgment, writ or order of any Governmental Authority or
other legal restraint or prohibition shall be in effect, and no Legal Proceeding
shall be pending or threatened that in any case would (i) prevent the
Contemplated Transactions, or (ii) cause the Contemplated Transactions to be
rescinded.
 
 
(e) Government Approvals. All consents, waivers and approvals of any
Governmental Authority or third party required to be obtained before
consummation of the Contemplated Transactions shall have been obtained.
 
 
ARTICLE VII
 
 
TERMINATION OF AGREEMENT
 
 
7.1 Termination Events. This Agreement may be terminated at any time before the
Closing:
 
 
(a) By the mutual written consent of Buyer and Seller;
 
 
(b) By either Buyer or Seller for any reason if the Closing has not occurred by
December 31, 2010 unless otherwise mutually agreed in writing by the parties, or
such later date as the parties may agree in writing; provided, however, that a
party shall not have the right to terminate this Agreement under this provision
as a result of such party’s failure to perform any of its obligations hereunder
(except the failure on the part of such party to satisfy a closing condition
over which such party has no control); or
 
 
(c) By either Buyer or Seller if any Governmental Authority has issued an order,
injunction, decree or ruling or taken any other action enjoining, restraining or
otherwise prohibiting the Contemplated Transactions.
 
 
Any termination of this Agreement under this Section 7.1 shall be effected by
the delivery of written notice by the terminating party to the other party.
 
 
7.2 Effects of Termination.
 
 
(a) Upon termination of this Agreement pursuant to this Article VII, this
Agreement and the rights and obligations of the parties under this Agreement
shall automatically end without any Liability against any party or its
Affiliates; provided, however, that nothing in
 
 
42
 
 
this Section 7.2 shall relieve any party from Liability for the breach of any
provisions of this Agreement prior to termination; and provided, further, that
the provisions of Section 8.7 [Confidential Information], this Section 7.2,
Section 9.4 [Limitations on Indemnification], Section 11.1 [Expenses], Section
11.9 [Governing Law], Section 11.10 [Waiver of Jury Trial] and Section 11.11
[Submission to Jurisdiction] shall remain in force and survive any termination
of this Agreement.
 
 
(b) If Buyer or Seller terminates this Agreement pursuant to this Article 7,
each party shall comply, and shall cause its Affiliates to comply, with the
Confidentiality Agreement, including the provisions therein regarding the return
and/or destruction of any documents furnished to the other parties in connection
with this Agreement.
 
 
ARTICLE VIII
 
 
OTHER COVENANTS AND AGREEMENTS
 
 
8.1 Offers of Employment and Employee Benefits Matters.
 
 
(a) Buyer shall make offers of employment to all of the Employees, conditioned
on the consummation of the Closing contemplated herein and effective as of the
end of the day on the Closing Date, on terms and conditions substantially
equivalent (in the aggregate) to those in effect on the date hereof, including,
without limitation, with base salary and wages not less than in effect on the
Closing Date. With respect to Employees on short-term disability or an approved
leave of absence, such offers of employment shall be made subject to their
commencement of active employment with Buyer within 30 days of their expected
return date, but in no event later than 90 days after the Closing Date. All
Employees to whom Buyer offers employment and who accept such employment and
become employed by Buyer as provided above are herein referred to as the
“Transferred Employees.” Nothing in this Section 8.1 shall limit Buyer’s
authority to terminate the employment of any Transferred Employee at any time
and for whatever reason.
 
 
(b) Buyer shall provide Seller a list of the Transferred Employees prior to the
Closing Date. Seller shall terminate the employment of all Transferred Employees
on the Closing Date and shall promptly pay each such Transferred Employee for
all vacation time accrued by such Transferred Employee up until termination and
thereafter entitled to be used, except that with respect to Transferred
Employees who were not actively employed on the Closing Date due to short-term
disability or approved leave of absence, Seller shall terminate their employment
on the business day prior to the day on which such Person commences his/her
employment with Buyer.
 
 
(c) Seller shall be solely responsible for any liability, claim or expense
(including reasonable attorneys’ fees) with respect to any Plan by any Employee
or former Employee, or of any spouse, former spouse, domestic partner, or
covered dependent or beneficiary of an Employee or former Employee, accrued or
incurred on or before the Closing Date, whether or not paid or reimbursed prior
to the Closing Date.
 
 
43
 
 
(d) Seller shall be solely responsible for any liability, claim or expense for
any employment related matter that arises out of or relates to the employment
relationship between Seller or any of its Affiliates and any Employee,
including, without limitation, claims asserted against Buyer as a result of the
termination of employment of such Employees or former Employees by Seller or its
Affiliates, whether or not in accordance with the terms of this Agreement or
claims for severance arising solely as a result of the consummation of the
Contemplated Transactions.
 
 
(e) Buyer shall cause the Transferred Employees to receive service credit for
purposes of eligibility to participate and vesting and solely in cases of
vacation and severance benefits, benefit accruals (“Service Credit”) under any
employee benefit plan, program or policy (including any vacation or paid time
off program or policy) sponsored, maintained or contributed to by Buyer or any
of its Affiliates for the Transferred Employees after the Closing Date, to the
same extent service is recognized under comparable plans, programs and policies
sponsored, maintained or contributed to by Seller or its Affiliates immediately
prior to the Closing Date. Nothing in this Section 8.1(e) shall require the
crediting of service that would operate to duplicate any benefits or funding of
any such benefits, except that Buyer shall cause each Transferred Employee to be
credited with unpaid vacation days equal to the number of vacation days for
which the Transferred Employee received vacation pay from Seller as provided in
Section 8.1(b). With respect to the welfare benefit plans, programs and
arrangements in which the Transferred Employees participate after the Closing
Date, Buyer shall waive, or cause to be waived, any limitations on benefits
relating to pre-existing conditions (if any) or requirement for evidence of
insurability to the extent such limitation had already been satisfied under the
Plans.
 
 
(f) 401(k) Direct Rollovers. As soon as administratively practicable following
the Closing Date, but no later than the date that is 12 months after the Closing
Date, Seller shall cause the trustee of its 401(k) Plan (the “Seller’s 401(k)
Plan”) to rollover to the Siemens Savings Plan all of the account balances and
related liabilities (including participant loans) under the 401(k) Plan
attributable to the Transferred Employees who elect a direct rollover, and Buyer
shall cause the trustee of the Siemens Savings Plan to accept such rollovers
(the “401(k) Rollover”). The 401(k) Rollover shall be made in cash or in cash
equivalents or, with respect to outstanding loans to the Transferred Employees
who are employed with the Buyer on the date of such rollover, promissory notes;
provided, however, the Buyer shall have the right to require that Transferred
Employees who want to rollover their outstanding loans from the Seller’s 401(k)
Plan due so within a certain period of time that the Siemens Savings Plan shall
determine. Prior to the 401(k) Rollover, Seller shall provide Buyer with
reasonable written assurance that the Seller’s 401(k) Plan is qualified under
Section 401(a) and 401(k) of the Code and its related trust is tax exempt under
Section 501(a) of the Code and Buyer may delay such rollover until it receives
such assurance. Seller and Buyer shall each reasonably cooperate with the other
and shall provide to the other such written documentation, information and
assistance as is reasonably necessary to effect the provisions of this Section
8.1(f).
 
 
(g) Employment-at-Will. Notwithstanding the foregoing provisions of this Section
8.1, the Transferred Employees will be employees-at-will and nothing in this
Section 8.1 is intended to confer employee contract rights to any Transferred
Employee.
 
 
44
 
 
8.2 Non-Solicitation. From the Closing Date until the second (2nd) anniversary
of the Closing Date, Seller shall not, and shall cause its Affiliates to not,
directly or indirectly (except on behalf of and for the benefit of Buyer) (i)
solicit or offer employment to any Transferred Employees; provided, however,
that Seller may recruit and hire any individual that responds to any general
advertisement not specifically targeted to any Employee.
 
 
8.3 Non-Competition. Seller agrees that, from the Closing Date until the third
(3rd) anniversary of the Closing Date, it shall not, and shall cause its
Affiliates to not, directly or indirectly, own, manage, operate, or control any
business, whether in corporate, proprietorship or partnership form or otherwise
(except that the mere ownership of less than five percent (5%) of a publicly
traded company shall not be prohibited) that manufactures e-houses anywhere in
the United States; provided, however, that the foregoing shall not limit or
otherwise restrict any activities expressly permitted under any other
Transaction Agreement; and provided further, however, that the foregoing shall
not prohibit the acquisition of Seller or its Affiliates by any Person that,
prior to such acquisition, was already engaged in the manufacture or sale of
e-houses.
 
 
8.4 Injunctive Relief. The parties hereto specifically acknowledge and agree
that the remedy at law for any breach of the foregoing will be inadequate and
that the non-breaching party, in addition to any other relief available to it,
shall be entitled to seek temporary and permanent injunctive relief. In the
event that the provisions of Section 8.2 or 8.3 should ever be determined to
exceed the limitation provided by applicable law, then the parties hereto agree
that such provisions shall be reformed to set forth the maximum limitations
permitted. In the event that the provisions of Sections 8.2 or 8.3 should ever
be determined to be wholly or partially unenforceable in any jurisdiction, then
the parties hereto agree that such determination shall not be a bar to or in any
way diminish the other party’s right to enforce such provisions in any other
jurisdictions.
 
 
8.5 Use of Names and Logos. After the Closing, Buyer shall have the right to:
 
 
(a) Use in the operation of the Business all labels and packaging materials
purchased by Buyer; and
 
 
(b) Use all such other logos, trademarks and trade identification of Seller as
are located at the facilities of the Business, on the Acquired Assets and on
Internet sites or Uniform Resource Locators of the Business until such time as
Buyer may conveniently change them, but in no event after the 180th day
following the Closing.
 
 
8.6 Wrong Pocket. If any party receives a payment from a third party that,
pursuant to the terms hereof, should have been paid to the other party hereto,
the party who receives the payment agrees to hold in trust and promptly remit
such payment to the party entitled thereto. If either party receives a payment
from a customer that cannot be identified to a specific invoice or obligation,
the recipient shall, if reasonable under the circumstances, inquire of the
customer as to the intended application thereof and, lacking a response, the
payment shall be applied to the oldest outstanding undisputed invoice relating
to the payor.
 
 
45
 
 
8.7 Redirection of Email, Website and Documents. Following the Closing Date,
Seller shall cooperate with Buyer and use commercially reasonable efforts to
redirect to Buyer all email correspondence, website traffic, contracts,
production orders and other similar items that Seller receives related to the
Business.
 
 
8.8 Confidential Information. Seller will treat and hold as confidential all of
the Confidential Information and refrain from using any of the Confidential
Information except in connection with the Transaction Agreements or as may be
necessary or appropriate in the operation of the Business prior to Closing. In
the event that Seller is requested or required pursuant to written or oral
question or request for information or documents from any Governmental Authority
to disclose any Confidential Information, Seller will notify Buyer promptly of
the request or requirement so that Buyer may seek an appropriate protective
order or waive compliance with the provisions of this Section 8.8; provided,
however, that neither party shall be obligated to obtain the other party’s
consent to disclose any Confidential Information to the extent that such
disclosure is in connection with any required securities law filings made by
either party or its Affiliates. If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller is, on the advice of counsel, compelled to
disclose any Confidential Information to any Governmental Authority or else
stand liable for contempt, Seller may disclose the Confidential Information to
the Governmental Authority; provided, however, that Seller shall first, at its
sole cost and expense, use its commercially reasonable efforts to obtain, at the
reasonable request of Buyer, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as Buyer shall designate. The foregoing provisions
shall not apply to any Confidential Information that is generally available to
the public immediately prior to the time of disclosure unless such Confidential
Information is so available due to the actions of Seller or its Affiliates.
 
 
8.9 Warranty Repairs. In order to preserve the goodwill of the Business and its
Customers following the Closing, Seller agrees to give Buyer a right of first
refusal to perform any warranty repair for products sold or distributed by the
Business prior to the Closing Date which Seller is obligated to perform pursuant
to product warranties included in the Retained Liabilities. Seller shall issue a
work order to Buyer and Buyer shall have 5 business days from its receipt of
such work order to accept or decline it, and if accepted, Buyer shall perform
such work at cost, including overhead. Following the Closing, Buyer shall give
Seller prompt written notice of any actual or threatened warranty claim received
by Seller if such warranty claim pertains in whole or in part to work performed
prior to the Closing Date.
 
 
8.10 Standalone Software; Access to Data Servers.
 
 
(a) Seller shall provide to Buyer, pursuant to the terms of the Transition
Services Agreement, full access to all software currently used to operate the
Business in the same manner as was operated by Seller prior to Closing for the
period set forth in the Transition Services Agreement.
 
 
(b) Seller shall provide continuing access to its data servers storing data of
the Business or of the Acquired Assets during the transition period defined in
the Transition Services Agreements and will use commercially reasonable efforts
to assure the transfer of all of the Business’ data and information from the
servers to Buyer upon request by Buyer.
 
 
46
 
 
8.11 Actions of Governmental Authorities. In the event any fines, penalties,
notices of violation, complaints, or enforcement actions of any Governmental
Authority occur(s) or are threatened because of or in connection with a breach
of the representations and warranties set forth in Section 3.11 or Section
3.14(a), without limiting any other rights, remedies, obligations or liability
hereunder, Seller or IES Properties, as the case may be, shall use commercially
reasonable efforts to provide that such fine, penalty, notice of violation,
complaint or other action is issued in the name of and/or directed to Seller or
IES Properties.
 
 
8.12 Publicity. Neither party shall issue or disseminate any press release or
other public announcement concerning this Agreement or the transactions
contemplated herein without the prior written agreement of the other party,
except (i) as a party determines in good faith to be required by applicable law
or stock exchange rule or regulations after consultation with the other party;
provided, however the purchase price shall not be disclosed in such press
release or public announcement (excluding any required securities filings)
without the prior written consent of the other party, or (ii) communications to
employees, customers and suppliers as shall be mutually agreed to by the
parties.
 
 
8.13 Tax Matters.
 
 
(a) Payroll Tax Reporting. Buyer and Seller agree that for the taxable year that
includes the Closing Date, they will follow the Alternate Procedure of Rev.
Proc. 2004-53, 2004-34 IRB 320, so that Buyer shall be responsible for
employment tax reporting with respect to Transferred Employees for that calendar
year, provided that Seller provides Buyer with all employment tax information
reasonably requested by Buyer in connection with Buyer’s preparation and filing
of employment tax returns for the Transferred Employees for that year. Nothing
in this Section 8.13 shall relieve Seller of any Liability for failure to
properly withhold or pay over any such employment taxes for the portion of the
year during which the Transferred Employees are employed by Seller.
 
 
(b) Withholding Certificate. Prior to the Closing, Seller shall provide Buyer
with any clearance certificate or other similar document or documents that are
required by any taxing Authority to relieve Buyer of any obligation to withhold
any portion of the Purchase Price or to relieve Buyer of any tax liability of
Seller.
 
 
(c) Mutual Cooperation. Seller and Buyer shall (i) each provide the other with
such assistance as may reasonably be requested by either of them in connection
with the preparation of any Tax Return, any audit or other examination by any
taxing authority or any judicial or administrative proceeding with respect to
Taxes, (ii) each retain and provide the other with any records or other
information which may be relevant to such return, audit, examination or
proceeding, and (iii) each provide the other with any final determination of any
such audit or examination, proceeding or determination that affects any amount
required to be shown on any Tax Return of the other for any period (which shall
be maintained confidentially). Without limiting the generality of the foregoing,
Buyer shall retain, and Seller shall retain, until the applicable statutes of
limitations (including any extensions) have expired, copies of all Tax Returns,
supporting work schedules and other records or information that may be relevant
to such Tax Returns for all tax periods or portions thereof ending before or
including the Closing
 
 
47
 
 
Date and shall not destroy or otherwise dispose of any such records without
first providing the other party with a reasonable opportunity to review and copy
the same.
 
 
(d) No new elections with respect to Taxes, or any changes in current elections
with respect to Taxes, affecting the Acquired Assets or the Business for all tax
periods or portions thereof ending before or including the Closing Date shall be
made after the date of this Agreement without the prior written consent of the
other party
 
 
(e) Buyer and Seller agree that the transactions contemplated by this Agreement
constitute a sale of a trade or business within the meaning of Section 41(f)(3)
of the Code. Seller will provide to Buyer upon request all reasonable
information necessary in order to permit Buyer to apply the provisions of
Section 41(f)(3)(A) of the Code.
 
 
(f) Seller and IES Properties shall be responsible for all state and local
sales, use, transfer, real property transfer, documentary stamp, recording and
other similar taxes arising from and with respect to the sale and purchase of
the Acquired Assets (collectively, “Transaction Taxes”). To the extent permitted
by applicable law, Buyer and Sellers agree to reasonably cooperate with each
other to complete any and all exemption certificates or other documents that
exempt any of the Purchase Price from any of the Transaction Taxes prior to
either the Closing or the due date for such Transaction Tax.
 
 
8.14 Proration of Taxes and Other Items. Real estate and personal property
Taxes, payments in lieu of Taxes, rents, prepaid expenses, insurance, if any,
and other similar matters shall be prorated as of the Closing Date. All real
estate Taxes and personal property Taxes shall be prorated on a calendar year
basis, consistent with local custom.
 
 
8.15 Agency Agreements. Schedule 3.29 sets forth (i) each Customer Contract with
respect to which Seller owes commissions to a third party pursuant to an Agency
Agreement, (ii) the amount of the commission owed, (iii) the revenue over which
the commission is calculated, and (iv)the particular Agency Agreement that gives
rise to the commission. Buyer agrees to reimburse Seller for the payment of the
commissions on a pro rata basis based on actual cash flows received by Buyer
under the respective Customer Contracts (and not based on shipment value),
within 30 days of Buyer’s receipt of the cash flows.
 
 
8.16 Further Assurances. Each party hereto will cooperate with the other party
and execute and deliver to the other party such other instruments and documents
and take such other actions as may be reasonably requested from time to time by
the other party as necessary or advisable to carry out, evidence and confirm the
intended purposes of this Agreement.
 
 
8.17 Physical Inventory. Buyer (or its Representatives) shall take a physical
inventory of (a) the Inventory and (b) the Equipment and Other Tangible Personal
Property (the “Physical Inventory”) of Seller, at the Owned Real Property or
wherever located, within two (2) days prior to the Closing Date. The Physical
Inventory shall be conducted only (A) during regular business hours and (B) in
such a manner as not to unduly interfere with the operation of the Business.
 
 
48
 
 
8.18 Permits. Following the Closing Date, Seller shall provide assistance to
Buyer as follows:
 
 
(a) obtaining all air emission calculations, historical records, product usage
information and supporting documentation that demonstrates the facility’s
compliance with existing TCEQ air permitting requirements;
 
 
(b) obtaining all waste characterization, waste notification, waste profiling
and waste reporting documentation that demonstrates the facility’s compliance
with TCEQ industrial and hazardous waste registration requirements;
 
 
(c) obtaining all EPA hazardous waste registration documentation related to the
facility’s hazardous waste generator status;
 
 
(d) delivering all historical records, data and process information to Buyer
required for Buyer to comply with agency reporting requirements; and
 
 
(e) locating historical records for the on-site water well and septic system
that is recorded in the 1985 building permit application.
 
 
8.19 Consents. After the date hereof, Seller shall use its commercially
reasonable efforts to obtain the consents for contracts entered into with any
Affiliate of Buyer and identified on Schedule 3.8 hereto (“Seller’s Customer”).
Seller shall deliver a certified letter, return receipt requested, to Seller’s
Customer requesting consent, with evidence of such delivery provided to Buyer.
Within five (5) business days after delivery, Seller shall send a follow-up fax
(“First Fax”) to Seller’s Customer copying Aaron Molina and Douglas Keith. If
Seller’s Customer has not responded to Seller’s request for consent within five
(5) business days of the First Fax, Seller shall send a second follow-up fax to
Seller’s Customer copying Aaron Molina and Douglas Keith. If Seller is unable to
obtain such consents after full compliance with the procedure set forth in this
Section 8.19 and evidence of such actions taken by Seller has been provided to
Buyer, Seller shall be deemed to have satisfied its obligations under this
Section 8.19.
 
 
ARTICLE IX
 
 
INDEMNIFICATION
 
 
9.1 Survival of Representations and Warranties.
 
 
(a) Notwithstanding any investigation conducted at any time with regard thereto
by or on behalf of Buyer or Sellers and whether or not Buyer or Sellers knew or
had reason to know of any misrepresentation or breach of any representation or
warranty at the time of the Closing, the representations, warranties, covenants
and agreements contained in this Agreement shall survive the Closing and expire
as follows (the period through the relevant expiration date being referred to as
the “Indemnification Period” in this Agreement):
 
 
49
 
 
(i) the representations and warranties set forth in Section 3.1 and 4.1
(Organization), Section 3.2and 4.2 (Power and Authority), Section 3.4
(Governmental Authorizations), Section 3.6 (Condition, Title and Sufficiency of
Assets — but only with respect to Title), and Section 3.23 and 4.4 (No Broker’s
or Finder’s Fees) (collectively, the “Core Representations”) shall survive the
Closing indefinitely;
 
 
(ii) the representations and warranties set forth in Section 3.15 (Environmental
Matters) shall survive until the tenth (10th) anniversary of the Closing Date;
 
 
(iii) the representations and warranties set forth in Section 3.17 (Taxes) shall
survive until ninety (90) days after the expiration of the applicable statute of
limitations; and
 
 
(iv) all other representations and warranties described in Article III and
Article IV shall survive until the second (2nd) year anniversary of the Closing
Date.
 
 
(b) Notwithstanding the foregoing, claims for indemnification pursuant to this
Article IX for breaches of any representations and warranties arising from
fraud, intentional misrepresentation or willful breach of this Agreement shall
survive indefinitely.
 
 
(c) As used in this Article IX, any reference to a representation, warranty or
covenant contained in any section of this Agreement shall include the
appropriate Disclosure Schedule including any schedule relating to such section
and any supplements thereto delivered prior to Closing.
 
 
9.2 Indemnification.
 
 
(a) Subject to the limitations set forth in Section 9.4, Seller hereby agrees to
hold harmless and indemnify Buyer, its shareholders, directors, officers,
employees, agents, representatives, successors and assigns (hereinafter
individually referred to as a “Buyer Indemnified Party”) from and against any
and all losses, liabilities, damages, demands, claims, suits, actions, causes of
action, judgments, assessments, reasonable costs and expenses, including,
without limitation, interest, penalties, reasonable attorneys’ fees, any and all
reasonable expenses incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever, and any and
all amounts paid in settlement of any claim or litigation (collectively,
“Damages”) asserted against, resulting from, imposed upon, or incurred or
suffered by any Buyer Indemnified Party, directly or indirectly, as a result of,
arise from, or relate directly or indirectly to: (i) any inaccuracy in or any
breach of any of the representations or warranties made by Seller in this
Agreement; (ii) any breach or non-fulfillment of any of the covenants or
agreements made by Seller in this Agreement; (iii) the conduct of the Business
at or prior to the Closing; and (iv) the Retained Liabilities.
 
 
(b) Subject to the limitations set forth in Section 9.4, Seller and IES
Properties hereby jointly and severally agree to hold harmless and indemnify any
Buyer Indemnified Party from and against any and all Damages asserted against,
resulting from, imposed upon, or incurred or suffered by any Buyer Indemnified
Party, directly or indirectly, as a result of, arise from, or relate directly or
indirectly to: (i) any inaccuracy in or any breach of any of the representations
or warranties made by Seller and IES Properties in Section 3.7, Section 3.9,
Section 3.15, Section 3.20 (but only to the extent that the statements in
Section 3.7,
 
 
50
 
 
Section 3.9, Section 3.15 or Section 3.20 pertain to IES Properties or the Owned
Real Property); (ii) any breach or non-fulfillment of any of the covenants or
agreements made by IES Properties in this Agreement; and (iii) the Retained
Liabilities to the extent that they pertain to IES Properties or the Owned Real
Property (claims under either Section 9.2(a) or Section 9.2(b) being
collectively referred to as “Buyer Indemnifiable Claims”).
 
 
(c) Subject to the limitation set forth in Section 9.4, Buyer hereby agrees to
hold harmless and indemnify Seller, its shareholders, directors, officers,
employees, agents, representatives, successors and assigns (hereinafter
individually referred to as a “Seller Indemnified Party”), from and against any
and all Damages asserted against, resulting from, imposed upon, or incurred or
suffered by any Seller Indemnified Party, directly or indirectly, as a result
of, arise from, or relate directly or indirectly to: (i) any inaccuracy in or
any breach of any of the representations or warranties made by Buyer in this
Agreement; (ii) any breach or non-fulfillment of any of the covenants or
agreements made by Buyer in this Agreement; (iii) the conduct of the Business
following the Closing; and (iv) the Assumed Liabilities (collectively, “Seller
Indemnifiable Claims”).
 
 
(d) As used herein, the term “Indemnified Party” shall mean a Buyer Indemnified
Party when applied to Section 9.2(a) hereof or Section 9.2(b) hereof and shall
mean a Seller Indemnified Party when applied to Section 9.2(c) hereof; the term
“Indemnifiable Claims” shall mean Buyer Indemnifiable Claims when applied to
Section 9.2(a) hereof or Section 9.2(b) hereof and Seller Indemnifiable Claims
when applied to Section 9.2(c) hereof.
 
 
(e) Except as otherwise provided in Article IX, the parties hereto agree that
the indemnification provisions of this Article IX shall, in the absence of
fraud, be the sole and exclusive remedies of Buyer and Seller, respectively, as
to Seller Indemnifiable Claims or Buyer Indemnifiable Claims, as the case may
be, and each party hereby waives, on behalf of itself and the Buyer Indemnified
Parties and the Seller Indemnified Parties, respectively, all other rights or
remedies that may arise under or based upon any applicable law; provided,
however, that the foregoing shall not be interpreted to limit the right of any
party to seek specific performance or other equitable remedies in connection
with a breach of this Agreement.
 
 
9.3 Claim Procedure.
 
 
(a) An Indemnified Party seeking indemnity under this Article IX shall give
written notice (a “Claim Notice”) to the party from whom indemnification is
sought (an “Indemnifying Party”) promptly upon becoming aware of the matters
forming the basis of such claim, whether the Damages sought arise from matters
solely between the parties or from third party claims described in Section
9.3(d). The Claim Notice shall contain (i) a description and, if known,
estimated amount (the “Claimed Amount”) of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party, (ii) a reasonable explanation
of the basis for the Claim Notice to the extent of facts then known by the
Indemnified Party, and (iii) a demand for payment of those Damages.
 
 
51
 
 
(b) Response to Claim Notice. Within 30 days after delivery of a Claim Notice,
the Indemnifying Party shall deliver to the Indemnified Party a written response
(the “Response”) in which the Indemnifying Party shall either:
 
 
(i) agree that the Indemnified Party is entitled to receive all of the Claimed
Amount, and the Indemnifying Party shall pay the Claimed Amount in accordance
with a payment and distribution method reasonably acceptable to the Indemnified
Party; or
 
 
(ii) dispute that the Indemnified Party is entitled to receive all of the
Claimed Amount (in such an event, the Response shall be referred to as an
“Objection Notice”).
 
 
(c) Contested Claims. If the Indemnifying Party disputes its obligation to pay
the Claimed Amount pursuant to an Objection Notice, Buyer and Seller shall
attempt in good faith to reach an agreement as to the disputed matter. If Buyer
and Seller shall have failed to resolve such disputed matters within 60 days
from the Indemnifying Party’s receipt of the Objection Notice, or such further
time as the parties may agree, then the parties shall submit the matter to
binding arbitration as set forth below prior to the expiration of the relevant
Indemnification Period set forth in Section 9.1.
 
 
(i) General. The arbitration shall be conducted in accordance with the
provisions of the rules of, and shall be administered by, the American
Arbitration Association as appointing authority. In the event of any conflict
between such rules and this Section 9.3(c), the provisions of this Section
9.3(c) shall govern.
 
 
(ii) Appointment of Single Arbitrator. The parties shall jointly select a single
arbitrator within 20 days of the giving or receipt of notice of arbitration. If
the parties shall be unable to agree upon the presiding arbitrator, the American
Arbitration Association shall have the power to make the appointment of a single
arbitrator (the “Arbitrator”).
 
 
(iii) Place of Proceedings. If the arbitration relates to a Buyer Indemnifiable
Claim, the arbitration shall take place in Houston, Texas within 90 days of the
appointment of the Arbitrator. If the arbitration relates to a Seller
Indemnifiable Claim, the arbitration shall take place in New York, New York
within 90 days of the appointment of the Arbitrator.
 
 
(iv) Award. The award of the Arbitrator shall be reasoned and in writing and
furnished within 30 days of the last day of the hearing, and shall be final and
binding upon the parties. Neither party shall appeal the award to any court.
Judgment for enforcement of the award of the Arbitrator may be entered in any
court having jurisdiction thereof.
 
 
(v) Expenses. The costs and fees of the Arbitrator and the arbitration
proceedings shall be borne equally by the parties hereto unless the Arbitrator
awards the costs and fees of the arbitration against or to one of the parties as
a part of the award.
 
 
(d) Third-Party Claims.
 
 
52
 
 
(i) If an Indemnified Party receives notice or otherwise learns of the assertion
by a Person other than a Buyer Indemnified Party or Seller Indemnified Party of
any claim with respect to which the Indemnifying Party may be obligated to
provide indemnification under this Article IX, the Indemnified Party shall give
written notification to the Indemnifying Party within five (5) days thereafter.
Such notice shall be accompanied by reasonable supporting documentation
submitted by such third party (to the extent then in the possession of the
Indemnified Party) and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such suit or
proceeding and the amount of the claimed damages; provided, however, that no
delay or deficiency on the part of the Indemnified Party in so notifying the
Indemnifying Party shall relieve the Indemnifying Party of any Liability or
obligation hereunder except to the extent of any Damage or Liability caused by
or arising out of such failure or to the extent such delay or deficiency
prejudices or otherwise adversely affects the rights of the Indemnifying Party
with respect thereto. Within 20 days after delivery of such notification, the
Indemnifying Party may, upon written notice to the Indemnified Party, assume
control of the defense of such suit or proceeding with counsel reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party may not assume control of the defense of a suit or proceeding involving
criminal liability. If the Indemnifying Party does not so assume control of such
defense, the Indemnified Party shall control such defense. If the Indemnifying
Party does assume control of such defense, the Indemnified Party may assign any
relevant cross-claims or counterclaims to the Indemnifying Party upon the
Indemnifying Party’s request.
 
 
(ii) The party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have materially conflicting interests or materially
different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Party shall be
considered “Damages” for purposes of this Agreement. The Indemnified Party shall
be entitled to participate in the defense with counsel of its own choosing at
the Indemnified Party’s own cost and expense. The party controlling such defense
(the “Controlling Party”) shall keep the Non-controlling Party reasonably
advised of the status of such suit or proceeding and the defense thereof and
shall consider in good faith recommendations made by the Non-controlling Party
with respect thereto. The Non-controlling Party shall furnish the Controlling
Party with such information as it may have with respect to such suit or
proceeding (including copies of any summons, complaint or other pleading that
may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such suit or
proceeding.
 
 
(iii) The Indemnifying Party shall not agree to any settlement of, or the entry
of any judgment arising from, any such suit or proceeding without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required for non-criminal matters
if the Indemnifying Party agrees to pay any amounts payable pursuant to such
settlement or judgment and such settlement or judgment includes a full, complete
and
 
 
53
 
 
unconditional release of the Indemnified Party from further Liability. The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such suit or proceeding without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, conditioned
or delayed).
 
 
9.4 Limitations on Indemnification. The rights of an Indemnified Party to
indemnification under this Article IX are subject to the following:
 
 
(a) An Indemnified Party shall not be entitled to indemnification hereunder with
respect to an Indemnifiable Claim (or, if more than one such Indemnifiable Claim
is asserted, with respect to all such Indemnifiable Claims) unless and until the
aggregate amount of Damages with respect to such Indemnifiable Claim or Claims
exceeds $100,000 (the “Threshold Amount”), and then only with respect to the
amount that exceeds the Threshold Amount; provided, however, that any Damages
arising or resulting from the matters set forth in (i) Section 3.14
(Environmental Matters) and (ii) Section 3.16 (Tax Matters) shall not be subject
to the Threshold Amount and such indemnification shall be effective with respect
to the first dollar of such Damages.
 
 
(b) Notwithstanding anything contained in this Agreement to the contrary, the
maximum liability of an Indemnifying Party for claims for indemnification
arising hereunder shall not exceed $5,000,000 (the “Indemnity Cap”); provided,
however, that any Damages arising or resulting from (i) fraud, intentional
misrepresentation or willful breach of this Agreement, (ii) the matters set
forth on Section 3.15 (Environmental Matters), and (iii) the matters set forth
on Section 3.17 (Taxes) shall not be subject to the Indemnity Cap and the amount
of any Damages arising or resulting from the matters set forth in Section 3.17
(Taxes) shall not be taken into account in determining the application of the
Indemnity Cap to other indemnified Damages.
 
 
9.5 Indemnification Payments Treated as Purchase Price Adjustment for Tax
Purposes. The parties agree that any indemnification payments made pursuant to
this Agreement shall be treated for all Tax purposes as an adjustment to the
Purchase Price, unless otherwise required by applicable law.
 
 
ARTICLE X
 
 
GENERAL PROVISIONS
 
 
10.1 Expenses. Each party will bear its respective expenses incurred in
connection with the preparation, execution, and performance of the Transaction
Agreements and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, and accountants.
 
 
10.2 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand, (b) sent by telecopier (with electronic confirmation
of receipt), provided that a copy is mailed by certified mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
 
 
54
 
 
appropriate addresses and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a party may designate by notice to the other
parties):
 
 
If to Buyer:
 
 
Siemens Energy, Inc.
4400 Alafaya Trail
Orlando, FL 32826
Attn: General Counsel
Facsimile No.: 407-736-5034
 
 
with a copy (which shall not constitute notice) to:
 
 
Siemens Corporation
527 Madison Avenue
New York, NY 10022
Attn: General Counsel
Facsimile No.: (212) 258-4490
 
 
If to Seller or IES Intangible Properties:
 
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attn: General Counsel
Facsimile No.: (713) 860-1533
 
with a copy (which shall not constitute notice) to:
 
Boyer Jacobs Short, P.C.
Nine Greenway Plaza, Suite 3100
Houston, Texas 77046
Attn: David S. Piper
Facsimile No.: (713) 800-3012
 
10.3 Waiver. The parties’ rights and remedies are cumulative and not
alternative. A party’s failure or delay in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement
will not operate as a waiver of such right, power, or privilege, and no single
or partial exercise of any such right, power, or privilege will preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege.
 
10.4 Entire Agreement and Amendments. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be
 
 
55
 
 
amended except by a written agreement executed by the party to be charged with
the amendment.
 
 
10.5 Schedules. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules with respect
to a specifically identified representation or warranty), the statements in the
body of this Agreement will control.
 
10.6 Assignments, Successors, and No Third Party Rights. Neither party hereto
may assign any of its rights or obligations under this Agreement without the
prior written consent of the other party hereto. This Agreement will apply to,
be binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties and their
successors and permitted assigns.
 
10.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
10.8 Section Headings. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement.
 
10.9 Governing Law. All matters arising out of or in connection with this
Agreement and its exhibits and schedules (whether arising in contract, tort,
equity or otherwise), including the construction and interpretation thereof,
shall be governed by the laws of the State of Delaware without regard to
conflicts of laws principles.
 
10.10 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10.10.
 
 
56
 
 
10.11 Submission to Jurisdiction. (a) Seller and IES irrevocably agree that any
Legal Proceeding arising out of or relating to this Agreement brought by Seller
or IES or their respective successors or assigns shall be brought and determined
in any State or federal court located in New York, New York, and each all of the
parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement, the Transaction Agreements and the Contemplated
Transactions. Except as set forth in Section 9.3(c), Seller and IES agree not to
commence any Legal Proceeding relating thereto except in the courts described
above in New York, New York, other than Legal Proceedings in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in New York, New York as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York, New York as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the Legal Proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such Legal Proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
(b) Buyer irrevocably agrees that any Legal Proceeding arising out of or
relating to this Agreement brought by Buyer or its successors or assigns shall
be brought and determined in any State or federal court located in Houston,
Texas, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement, the Transaction
Agreements and the Contemplated Transactions. Except as set forth in Section
9.3(c), Buyer agrees not to commence any Legal Proceeding relating thereto
except in the courts described above in Houston, Texas, other than Legal
Proceedings in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in Houston, Texas as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Houston, Texas as described herein for any reason, (b) that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the Legal Proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such Legal
Proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
 
 
57
 
10.12 Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation hereof
or to any other Transaction Agreement.
 
10.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or by electronic mail in “pdf” format shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by electronic mail in “pdf” format shall be
deemed to be their original signatures for all purposes.
 
[Signature page follows]
 
 
58
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 

           
IES COMMERCIAL, INC. 
   
By:
/s/ Terry L. Freeman      
Name:
Terry L. Freeman
     
Title:
Vice President
     
IES TANGIBLE PROPERTIES, INC. 
   
By:
/s/ Terry L. Freeman      
Name:
Terry L. Freeman
     
Title:
Vice President
     
SIEMENS ENERGY, INC. 
   
By:
/s/ Randy H. Zwirn      
Name:
Randy H. Zwirn
     
Title:
Chief Executive Officer
     
By:
/s/ Steve C. Conner      
Name:
Steve C. Conner
     
Title:
Chief Financial Officer
   

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
 
TRANSITION SERVICES AGREEMENT
 
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
on ___________, 2010 (the “Effective Date”), between Siemens Energy, Inc., a
Delaware corporation (“Siemens”) and IES Commercial, Inc., a Delaware
corporation (“IES”).
 
WHEREAS, IES and IES Intangible Properties, Inc. have entered into an Asset
Purchase Agreement, dated November 19, 2010 with Siemens (the “APA”) (all
capitalized terms used herein but not defined in this Agreement shall have the
same meanings as ascribed to them in the APA); and
 
WHEREAS, pursuant to the APA, Siemens will acquire substantially all of the
assets of IES that relate to the marketing and selling of e-houses (the
“Business”); and
 
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the closing of the transactions contemplated under the APA; and
 
WHEREAS, Siemens wishes to purchase from IES, and IES wishes to continue to
provide to Siemens, the Services (as such term is defined herein), on the terms
and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereto hereby agree as follows:
 
 
ARTICLE I
 
PROVISION OF SERVICES
 
SECTION 1.01 Provision of Services. Following the Closing Date and subject to
the terms and conditions set forth in this Agreement, IES shall provide or cause
to be provided to Siemens, and Siemens shall purchase from IES or its
Affiliates, the following administrative and support services and use of the
following personal property (individually or collectively referred to as the
“Service(s)”), for such periods as set forth below in order for Business to be
operated in an efficient manner following the Closing in conformity with
applicable law and regulations in all material respects and consistent with the
customary practices of the Business prior to the Closing:
 
(a) Continuing support for information technology, electronic mail and internet
access and such other services and the use of such personal property as set
forth on Exhibit A attached hereto for the term of this Agreement as set forth
in Section 1.05.
 
(b) Any functions, responsibilities, activities or tasks that are not
specifically described in this Agreement, but are reasonably required for the
proper performance and delivery of the Services, and are a necessary or inherent
part of the Services, shall be deemed to be implied by and included within the
scope of the Services to the same extent and in the same manner as if
specifically described herein.
 
(c) IES and each of its Affiliates shall remain at all times an independent
contractor with respect to Siemens, and under no circumstances shall IES or its
Affiliates be deemed to be a partner, employee, agent or representative of
Siemens. IES’ employees rendering Services pursuant to this Agreement shall not
be deemed employees of Siemens. IES and its Affiliates shall not be authorized,
and none of IES’ or its Affiliates’ employees, agents or representatives shall
at any time (i) act on behalf of Siemens other than as specifically authorized
by Siemens or under the terms and conditions of this Agreement, or (ii) bind
Siemens in any manner to any contracts or other obligations.
 
SECTION 1.02 Compensation for Services; Use of Owned Real Property. As
compensation for IES’ performance of the Services, for the term of this
Agreement Siemens shall permit the employees of IES identified on Exhibit B
attached hereto (the “IES Employees”) to continue to have access to and to use
the office space in the Owned Real Property pursuant to the License Agreement
attached hereto as Exhibit C.
 
SECTION 1.03 Records. From the termination of this Agreement until the one year
anniversary thereof, IES shall make available for reasonable review and/or audit
by Siemens, its authorized representatives or independent auditors, at Siemens’
request, and shall allow Siemens to copy all records and accounts related to
Services rendered to the Business during the term of this Agreement.
 
SECTION 1.04 Performance; Limited Liability.
 
(a) IES shall perform the Services with the same degree of care and at the same
level of performance as it performs similar services for its own operations;
provided, however, that such degree of care or level of performance, as the case
may be, shall not be less than reasonable and shall be comparable to that
performed for the benefit of the Business prior to the Closing. It is
understood, however, that any rights or remedies which Siemens or its Affiliate
may have shall be solely pursuant to the APA.
 
(b) Notwithstanding any other provision to the contrary in this Agreement, IES,
its Affiliates, and the Representatives of IES and IES’ Affiliates shall be
liable to Siemens or to any third party, including any Governmental Authority,
for the provision of any Services provided pursuant to this Agreement, to the
extent Siemens shall incur or suffer any Damages arising (i) from errors or
omission in the Services provided by IES, (ii) from any act or omission by an
IES Employee or (iii) from IES’ gross negligence or willful misconduct. IES
shall indemnify for any Damages incurred by Siemens arising from subsection (i),
(ii) and (iii) hereof in accordance with Sections 9.2(a) and 9.2(b) of the APA;
provided, however such IES indemnification shall not be subject to the Threshold
Amount. To the extent Siemens does not incur or suffer any Damages, IES’ or its
Affiliates’ sole responsibility to Siemens for errors or omission in Services by
IES shall be to do any of the following as agreed to by the parties: (A) furnish
correct information, (B) adjust payment and/or adjustment or (C) use
commercially reasonable efforts to reperform the Services in accordance with the
terms of this Agreement, at Siemens’ option, at no additional cost or expense to
Siemens; provided, further, that Siemens will use commercially reasonable
efforts to advise IES of any such error or omission of which it becomes aware. A
failure by IES to deliver any Service because of impracticability pursuant to
Section 2.10, shall be to use reasonable efforts, subject to Section 2.10, to
make the Services available and/or to resume performance of the Services as
promptly as reasonably practicable. In any event, IES shall not be liable for
special, incidental, indirect, collateral, consequential, punitive or exemplary
damages or damages for lost profits of any kind in connection with this
Agreement.
 
SECTION 1.05 Term; Termination; Survival.
 
(a) Term. Except as set forth in Section 1.05(b), this Agreement shall commence
on the date first written above and shall expire four months from the date
hereof, unless extended by the written mutual agreement of Siemens and IES.
 
(b) Termination. This Agreement may be terminated at any time by Siemens with
respect to any or all of the Services by providing IES 15 days’ prior written
notice of such termination unless IES agrees to a shorter notice period; Either
party may terminate this Agreement with respect to any or all the Services in
the event that the other party is in material default or breach of any provision
of this Agreement, and such material default or breach continues unremedied for
a period of 15 days after written notice thereof from the non-breaching party.
 
(c) Survival. Expiration or termination of this Agreement for any reason shall
be without prejudice to any rights, including the right to receive any payments,
which shall have accrued to the benefit of either party prior to such expiration
or termination. Such expiration or termination shall not relieve either party
from obligations which are expressly indicated to survive expiration or
termination of this Agreement. Notwithstanding any provision to the contrary,
Sections 2.02 (Governing Law), 2.12 (Confidentiality), and 2.14 (Dispute
Resolution) shall survive the termination of this Agreement.
 
 
ARTICLE II
 
MISCELLANEOUS
 
SECTION 2.01 Notices. All notices, requests, claims, demands and other
communications hereunder (collectively, “Notices”) shall be in writing and shall
be given or made pursuant to Section 10.2 of the APA. Any party may designate
another addressee (and/or change its address) for Notices hereunder by a Notice
given pursuant to this Section 2.01.
 
SECTION 2.02 Governing Law. All matters arising out of or in connection with
this Agreement and its exhibits and schedules (whether arising in contract,
tort, equity or otherwise), including the construction and interpretation
thereof, shall be governed by the laws of the State of New York without regard
to conflicts of laws principles. Venue for any dispute will be governed by the
terms of the APA.
 
SECTION 2.03 Headings. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation.
 
SECTION 2.04 No Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties any
legal or equitable right, remedy, or claim under or with respect to this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties and their successors and assigns.
 
SECTION 2.05 Extension Not a Waiver. The parties’ rights and remedies are
cumulative and not alternative. A party’s failure or delay in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will not operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.
 
SECTION 2.06 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
SECTION 2.07 Assignment; Successors. Neither party may assign any of its rights
under this Agreement without the prior consent of the other party hereto.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors and permitted
assigns of the parties.
 
SECTION 2.08 Consents. Any consent or approval to any act or matter required
under this Agreement must be in writing and shall apply only with respect to the
particular act or matter to which such consent or approval is given, and shall
not relieve any party from the obligation to obtain the consent or approval, as
applicable, wherever required under this Agreement to any other act or matter.
 
SECTION 2.09 Entire Agreement and Modification. This Agreement, together with
the APA, constitutes the entire agreement and understanding between the parties
relating to the subject matter of this Agreement and supersedes all prior
representations, endorsements, premises, agreements, memoranda communications,
negotiations, discussions, understandings and arrangements, whether oral,
written or inferred, between the parties relating to the subject matter of this
Agreement. This Agreement (or any provision of this Agreement) may not be
modified, amended, rescinded, canceled, altered or supplemented, in whole or in
part, except upon the execution and delivery of a written instrument executed by
a duly authorized representative of Siemens and IES.
 
SECTION 2.10 Force Majeure. No party shall be liable for any loss or damage or
be deemed to be in breach of this Agreement to the extent the performance of
such party’s obligations or attempts to cure any breach under this Agreement are
delayed or prevented as a result of any event or circumstance beyond its
reasonable control, including, without limitation, war, invasion, act of foreign
enemy, hostilities, civil war or rebellion (whether war is declared or not),
strike, lockout or other industrial dispute, action by Governmental Authority
(whether valid or invalid), or act of God.
 
SECTION 2.11 Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
SECTION 2.12 Confidentiality. For all matters set forth in this Agreement, the
parties agree to abide by the confidentiality obligations with respect to the
parties as set forth in Section 8.8 of the APA.
 
SECTION 2.13 Cooperation. Each party to this Agreement, when requested by the
other party, shall give all reasonable and necessary cooperation with respect to
any reasonable matters relating to the Services contemplated by this Agreement.
 
(a) Dispute Resolution. If there is a dispute between IES and Siemens regarding
any amounts invoiced, IES shall furnish to Siemens, as directed, reasonable
documentation to substantiate the amounts invoiced including, but not limited
to, listings of the dates, times and amounts of the Services in question where
applicable and practicable. Upon delivery of such documentation, Siemens and IES
shall in good faith cooperate and use their commercially reasonable efforts to
resolve such dispute among themselves. If the parties are unable to resolve
their dispute within 15 calendar days of the initiation of such procedure, and
Siemens believes in good faith and with a reasonable basis that the amounts
shown as invoiced to Siemens are inaccurate or are otherwise not in accordance
with the terms of this Agreement, then Siemens shall have the right to submit
the matter to binding arbitration in accordance with the procedures set forth in
Section 9.3 of the APA.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

           
SIEMENS ENERGY, INC. 
   
By:
       
Name:
Randy H. Zwirn
     
Title:
Chief Executive Officer
           
By:
       
Name:
Steve C. Conner
     
Title:
Chief Financial Officer
     
IES COMMERCIAL, INC. 
   
By:
       
Name:
Terry L. Freeman
     
Title:
Vice President
   

 
 
 
 
 
IES Transition Services Agreement
Exhibit A
 
Business Services
 

   
Continuing access to, use and support for the following:
     
1.
 
Existing network services (e.g., Windows AD, DNS, DHCP and Remote Access [VPN])
used to support Tesla’s IT infrastructure.
     
2.
 
Existing IT Helpdesk (Level1) and all existing Level 2\3 technical support
services.
     
3.
 
Existing Wide Area Network (WAN) and Voice (Telco) Services.
     
4.
 
Existing accounts and end-user support services for wireless devices and
services (e.g., cell phones and data card).
     
5.
 
All IT business applications, both local and remote, including, but not limited
to the Spectrum Construction Software and messaging (MS-Exchange) applications
and the Excluded Software.
     
6.
 
Support for all PC desktop/laptop applications and services (e.g., Windows
Service Patches and Virus pattern file updates).
     
7.
 
All customer and vendor-facing websites utilized by Tesla’s trading partners or
prospects.
     
8.
 
All IES leased or IES owned IT equipment (Servers, storage devices, network
devices, Telco equipment, printers, copiers, PCs, etc.) that are used at the
Tesla site that are not being transferred to Siemens, and use of all software
programs loaded on such servers and personal computers as of the Closing Date.
     
9.
 
Assistance on providing Vendor information, contact info, tax information, W-9
information.
     
10.
 
Financial support, as needed, with respect to preparing financial reports,
financial statements and conducting financial analysis of the Business.
     
11.
 
Use of leased vehicles.
     
12.
 
Other support as may be reasonably requested by Siemens.

 
EXHIBIT B IES Employees
EXECUTION COPY
 
 
 
 
 
 
EXHIBIT C
 
 
LICENSE AGREEMENT
 
 
THIS LICENSE AGREEMENT (“Agreement”) is made on ________, 2010, by and between
IES Commercial, Inc., a Delaware corporation (the “Licensee”), and Siemens
Energy, Inc., a Delaware corporation (“Licensor”).
 
RECITALS:
 
 
A. As of the date of this Agreement, Licensor purchased from Licensee certain
assets pursuant to an Asset Purchase Agreement (the “APA”) that includes the
Owned Real Property commonly known as 6510 Buorgeois Road, Houston, Texas (the
“Premises”). Capitalized terms not otherwise defined herein shall be defined as
set forth in the APA.
 
B. Licensee desires to occupy the Premises for a period of time after the
closing of the sale of the Premises (i) in connection with its provision of
transition services to Licensor pursuant to the Transition Services Agreement,
(ii) in order to permit IES Employees (as defined in the Transition Services
Agreement) to continue to have access to and to use the office space in the
Premises that such IES Employees had access to and used prior to the Closing
Date, and (iii) to store archived files and records at the Premises consistent
with such use prior to the Closing Date.
 
C. Licensor is willing to grant to Licensee a license to occupy the Premises for
the term set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Licensor and Licensee agree as follows:
 
1. Grant of License. Licensor hereby grants to Licensee a license to enter onto
and occupy the Premises (i) in connection with its provision of transition
services to Licensor pursuant to the Transition Services Agreement, (ii) in
order to permit the IES Employees to continue to have access to and to use the
office space in the Premises that such IES Employees had access to and used
prior to the Closing Date, and (iii) to store archived files and records at the
Premises consistent with such use prior to the Closing Date. The IES Employees
shall also be permitted reasonable access to the common areas of the Premises.
The IES Employees shall conduct their business in the same manner as was
conducted prior to Closing Date, and shall use commercially reasonable efforts
not to interfere with the operations of Siemens after the Closing.
 
2. Term. This Agreement shall be in effect from the date of this Agreement
through the sooner of (i) four months from the dater hereof, or (ii) the
termination of the Transition Services Agreement, in accordance with the terms
and conditions hereafter set forth (the “Expiration Date”).
 
3. License Consideration. The grant of this License is part of the consideration
for Seller’s sale of the Premises to Licensor pursuant to the APA, the receipt
and adequacy of which is acknowledged by Licensor, and Licensee shall not be
required to pay any fee or provide any further consideration to Licensor for
this License.
 
4. Maintenance. Licensee shall keep, and at the end of the term of this
Agreement, surrender the portion of the Premises subject to this Agreement in a
state of as good of condition and repair as received on the date hereof, subject
to reasonable wear and tear, and shall not cause any liens and encumbrances to
be created with respect to the Premises in connection with its use thereof.
Licensee shall not store, use, release, or generate any Hazardous Substances as
such are defined by applicable law at the Premises or allow such storage, use,
release, or generation at the Premises in violation of applicable law, other
than presence, use or storage on the Premises of Hazardous Substances that are
necessary for the conduct of Licensee’s business, that are in quantities no
larger than necessary for the operation of such business, and that are stored,
used, disposed of and released in strict compliance with all present and future
Environmental Laws. Licensee shall surrender the Premises free of any Hazardous
Substances that were stored, used, released, or generated at the Premises by the
acts or omissions of Licensee or its employees, agents, contractors, invitees,
or sub-contractors. In the event any damage to or contamination of the Premises
occurs during the term of this Agreement due to the acts or omissions of
Licensee or its employees, agents, contractors, invitees, or sub-contractors,
Licensee shall indemnify Licensor for all costs and expenses incurred by
Licensor with respect to the repair of any such damage or remediation of any
such contamination. Such payment shall be made immediately within ten (10)
business days after Licensee’s receipt of an invoice and reasonable supporting
documentation therefor from Licensor.
 
5. Indemnity/Insurance. Licensee shall indemnify, defend and hold the Licensor
and all future owners of the Premises harmless of and from any and all claims,
demands, causes of action and liability for injuries to persons or property,
including, but not limited to contamination or violations of any state, federal
or local environmental laws, rules or regulations arising out of or related to
(a) the acts or omissions of Licensee or its employees, agents, contractors,
invitees, or subcontractors, (b) the use of the Premises by Licensee or its
employees, agents, contractors, invitees or sub-contractors, or (c) the breach
of Licensee’s obligations under this Agreement. Any such payment shall be made
immediately within ten (10) business days after Licensee’s receipt of an invoice
and reasonable supporting documentation therefor from Licensor.
 
Licensee shall, at its sole cost and expense, procure and maintain in full force
and effect, during the Term general commercial liability insurance covering
Licensee’s and any of its employees, agents’, contractors’ or sub-contractors’
activities at the Premises. The limits of such insurance shall be not less than
One Million Dollars ($1,000,000.00) per occurrence, and such insurance policy
shall name Licensor as an additional named insured. Licensee shall provide
Licensor with copies of all certificates evidencing the insurance required to be
maintained hereunder prior to the execution of this Agreement. All such policies
shall contain a waiver of subrogation in favor of Licensor and such other
parties as Licensor may request and shall require the insurer to give Licensor
thirty (30) days notice prior to cancellation. The issuance of any insurance
policy required under this Agreement shall not be deemed to limit or restrict in
any way Licensee’s liability arising under or out of this Agreement. Licensee
shall be liable for any losses, damages or liabilities suffered or incurred by
Licensor as the result of Licensee’s failure to maintain or cause to be
maintained the insurance required to be maintained by Licensee hereunder.
 
6. Holdover. Licensee acknowledges that possession of the Premises must be
surrendered to Licensor at the expiration or sooner termination of the term
hereof. The parties recognize and agree that the damage to Licensor resulting
from any failure by Licensee to timely surrender possession of the Premises as
aforesaid will be substantial and will be impossible to accurately measure.
Licensee therefore agrees that if possession of the Premises is not surrendered
to Licensor by 11:59 p.m. at the Expiration Date, Licensee shall deliver to
Licensor the amount of $50,000 no later than ten (10) days after the Expiration
Date and an additional $10,000 per month payable at the end of each month during
which Licensee remains on the Premises.
 
7. Default and Remedies. If Licensee is in default of any obligation under this
Agreement and fails to cure such default within five business (5) days of
written notice thereof, then Licensor may terminate this Agreement and the
License granted hereby. In the event of such termination, this Agreement shall
be deemed expired, and Licensee shall vacate the Premises in accordance with the
terms of this Agreement. Should Licensor at any time terminate this Agreement
for any Licensee default, in addition to any other remedies it may have,
Licensor may recover from Licensee all damages it may incur by reasons of such
default, including the cost of recovering the Premises and reasonable attorney
fees.
 
8. Notices. Any notice, report or demand required, permitted or desired to be
given under this Agreement shall be given in accordance with Section 10.2 of the
APA.
 
9. No Recording. Neither this Agreement nor any memorandum hereof shall be
recorded without Licensor’s prior written consent. This Agreement shall
automatically terminate immediately upon such recording without further action
or notice by Licensor in the event of such unauthorized recording.
 
10. Miscellaneous. Nothing in this Agreement shall be construed to make the
parties hereto partners or joint venturers or render any of the parties liable
for the debts or obligations of the other. This Agreement may not be amended or
modified other than by a declaration in writing, executed by Licensor and
Licensee or their successors or assigns. This Agreement may not be assigned by
Licensee without the written consent of Licensor. This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto. This Agreement is made in the State of Texas and shall be
construed in accordance with the laws thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

                                               
LICENSOR:
 
LICENSEE:
                         
SIEMENS ENERGY, INC. A DELAWARE CORPORATION.
 
IES COMMERCIAL, INC. A DELAWARE CORPORATION
                         
By:
         
By:
                             
Name:
 
Randy H. Zwirn
     
Name:
 
Terry L. Freeman
     
Its:
 
Chief Executive Officer
     
Its:
 
Vice President
 

 
 
 

                   
By:
         
Name:
Steve C. Conner
       
Its:
Chief Financial Officer
       

 
18,451,628.3\145763-00001
18,493,949.1\114706-00840
DRAFT 10/21/10 3:36 PM
IES Transition Services Agreement
 
 
 
 
 
 
EXHIBIT B
 
 
EXHIBIT B TO ASSET PURCHASE AGREEMENT
 
 
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
This Bill of Sale, Assignment and Assumption Agreement (the “Bill of Sale”) is
entered into as of _____________, 2010 by and between Siemens Energy, Inc., a
Delaware corporation (“Buyer”), IES Commercial, Inc., a Delaware corporation
(“Seller”), and IES Tangible Properties, Inc., a Delaware corporation (“IES
Properties”)( Seller and IES Properties being collectively referred to as
“Sellers”);
 
RECITALS
 
WHEREAS, Buyer and Sellers have entered into that certain Asset Purchase
Agreement, dated of November ____, 2010 (the “Purchase Agreement”), providing,
among other things, for the sale by Sellers and the purchase by Buyer of the
Acquired Assets and the assumption by Buyer of the Assumed Liabilities in
accordance with the terms and conditions set forth in the Purchase Agreement;
 
WHEREAS, in order to effectuate the transactions contemplated by the Purchase
Agreement, the parties are executing and delivering this Bill of Sale;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and in the Purchase Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby act and agree as follows:
 
1. Conveyance of the Acquired Assets. Sellers hereby sell, convey, transfer,
assign and deliver unto Buyer and its successors and permitted assigns, forever,
all of Sellers’ right, title and interest in and to the Acquired Assets free and
clear of all Liens (other than Permitted Liens). It is specifically understood
and agreed that this Bill of Sale and the term “Acquired Assets” as used herein
does not cover or include any of the Excluded Assets.
 
2. Assumed Liabilities. Buyer does hereby assume and agree to pay, perform and
discharge, when due and payable, all of the Assumed Liabilities. Except for the
Assumed Liabilities, Buyer does not assume and is not in any way liable or
responsible for the Retained Liabilities. All of the Retained Liabilities shall
remain obligations of Sellers, and shall not be or become obligations of Buyer.
 
3. Obligations. The parties agree that this Bill of Sale is subject to the terms
and conditions of the Purchase Agreement and that, notwithstanding anything
contained herein to the contrary, this Bill of Sale shall not be deemed to
limit, enlarge or extinguish any obligation of the parties under the Purchase
Agreement, all of which obligations shall survive the delivery of this Bill of
Sale in accordance with the terms of the Purchase Agreement.
 
4. Further Assurances. Seller will from time to time, at Buyer’s request and
without further cost or expense to Buyer, execute and deliver to Buyer such
other documents or instruments of conveyance and transfer and take such other
action as Buyer may reasonably request so as to more effectively convey,
transfer, and to vest in Buyer, its successors and assigns, and to put Buyer and
its successors and assigns in possession of, all and each of the Acquired Assets
conveyed, transferred and delivered under this Bill of Sale.
 
5. Defined Terms. All capitalized terms used herein without definition shall
have the meanings assigned to them in the Purchase Agreement.
 
6. Counterparts. This Bill of Sale may be executed in any number of
counterparts, and each counterpart shall be deemed to be an original instrument,
but all such counterparts shall constitute but one assignment. The exchange of
copies of this Bill of Sale and of signature pages by facsimile transmission or
by electronic mail in “pdf” format shall constitute effective execution and
delivery of this Bill of Sale as to the parties and may be used in lieu of the
original Bill of Sale for all purposes. Signatures of the parties transmitted by
facsimile or by electronic mail in “pdf” format shall be deemed to be their
original signatures for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 

           
IES COMMERCIAL, INC. 
   
By:
       
Name:
       
Title:
       
IES TANGIBLE PROPERTIES, INC. 
   
By:
       
Name:
       
Title:
       
SIEMENS ENERGY, INC. 
   
By:
       
Name:
       
Title:
             
By:
       
Name:
       
Title:
     

 
 
 
 
 
EXHIBIT C
 
 
IES Commercial, Inc. (Tesla Division)
 
 
Calculation of Net Working
 

                     
8/31/2010
   
2/28/2010
                   
Current assets:
 
$
1,426,451
   
$
1,445,296
 
Adjustments for return of
               
Customer prepayments:
   
434,151
     
102,409
               
Total Current Assets
 
$
1,860,602
   
$
1,547,705
                                 
Current Liabilities:
               
As stated
 
$
1,207,336
   
$
888,731
 
Less Adjustments:
               
Excluded liabilities:
               
Employee vested PTO
   
17,993
     
42,206
 
Accrued payroll
   
11,009
     
—
 
Property taxes
   
56,039
     
46,887
 
Sales taxes
   
—
     
4,402
 
Warranty reserves
   
28,498
     
27,588
 
Other
           
1
               
Total excluded liabilities
 
$
113,539
   
$
121,084
               
Assumed Liabilities
 
$
1,093,798
   
$
767,647
                                 
Net Assumed working capital
 
$
766,804
   
$
780,058
               